Exhibit 10.7

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 22nd day of August 2006,
is entered into by Momenta Pharmaceuticals, Inc., a Delaware corporation with
its principal place of business at 675 West Kendall Street, Cambridge,
Massachusetts (the “Company”), and Craig Wheeler, residing at 3 Valley View
Lane, Orinda, California 94563 (the “Employee”).

The Company desires to employ the Employee and the Employee desires to be
employed by the Company.  In consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by the parties hereto, the parties agree
as follows:


1.             TERM OF EMPLOYMENT.  THE COMPANY HEREBY AGREES TO EMPLOY THE
EMPLOYEE AND THE EMPLOYEE HEREBY ACCEPTS EMPLOYMENT WITH THE COMPANY, UPON THE
TERMS SET FORTH IN THIS AGREEMENT, COMMENCING ON AUGUST 22, 2006 (THE
“COMMENCEMENT DATE”).  THERE SHALL BE NO DEFINITE TERM OF EMPLOYMENT, AND THE
EMPLOYEE’S EMPLOYMENT SHALL BE AT-WILL SUCH THAT BOTH THE COMPANY AND THE
EMPLOYEE REMAIN FREE TO END THE EMPLOYMENT RELATIONSHIP FOR ANY REASON, AT ANY
TIME, WITH OR WITHOUT NOTICE.


2.             TITLE AND CAPACITY.  THE EMPLOYEE SHALL INITIALLY SERVE AS
PRESIDENT OF THE COMPANY AND SHALL REPORT TO THE BOARD OF DIRECTORS OF THE
COMPANY (THE “BOARD”).  EFFECTIVE THE COMMENCEMENT DATE, THE EMPLOYEE SHALL BE
APPOINTED TO THE BOARD.  ON OR ABOUT SEPTEMBER 12, 2006, THE EMPLOYEE SHALL
ASSUME THE DUTIES OF CHIEF EXECUTIVE OFFICER.  THE EMPLOYEE SHALL BE BASED AT
THE COMPANY’S HEADQUARTERS IN CAMBRIDGE, MASSACHUSETTS.

The Employee hereby accepts such employment and agrees to undertake the duties
and responsibilities inherent in such position and such other duties and
responsibilities as the Board


--------------------------------------------------------------------------------




shall from time to time reasonably assign to him.  The Employee agrees to devote
his entire business time, attention and energies to the business and interests
of the Company; provided, however, the Employee may continue to serve on the
board of Avanir Pharmaceuticals, Inc. and with regard to future board or other
business activities he will obtain prior approval from the Board. The Employee
agrees to abide by the rules, regulations, instructions, personnel practices and
policies of the Company and any changes therein that may be adopted from time to
time by the Company.


3.             COMPENSATION AND BENEFITS.


3.1           BASE SALARY.  THE COMPANY SHALL PAY THE EMPLOYEE, IN ACCORDANCE
WITH THE COMPANY’S REGULAR PAYROLL PRACTICES, A BASE SALARY AT THE ANNUALIZED
RATE OF $500,000, OR SUCH SALARY ADJUSTED UPWARD THEREAFTER, AS DETERMINED BY
THE BOARD.


3.2           BONUS.  IN ADDITION TO A BASE SALARY, THE EMPLOYEE WILL BE
ELIGIBLE TO RECEIVE DISCRETIONARY BONUS COMPENSATION AS FOLLOWS:


(A)           FOR THE FISCAL YEAR 2006, A GUARANTEED BONUS OF A MINIMUM OF SIXTY
PERCENT (60%) OF THE BASE SALARY IN EFFECT AS OF THE LAST DAY OF THE FISCAL
YEAR, PRORATED FOR THE EMPLOYEE’S LENGTH OF SERVICE WITHIN THE FISCAL YEAR WHICH
BONUS IS PAYABLE ON OR ABOUT JANUARY 15, 2007.


(B)           BEGINNING IN FISCAL YEAR 2007, AN ANNUAL BONUS IN THE RANGE OF
ZERO (0%) TO ONE HUNDRED AND FIFTY (150%) OF HIS BASE SALARY FOR THE APPLICABLE
FISCAL YEAR AS OF THE LAST DAY OF THE APPLICABLE FISCAL YEAR.  THE ANNUAL TARGET
FOR THE EMPLOYEE’S BONUS WILL BE AT SIXTY PERCENT (60%) OF THE APPLICABLE BASE
SALARY.  THE BOARD WILL DETERMINE, IN ITS SOLE DISCRETION, AFTER CONSIDERATION
OF THE RECOMMENDATION OF THE COMPENSATION COMMITTEE, WHETHER (AND IN WHAT
AMOUNT) A BONUS AWARD IS PAYABLE TO THE EMPLOYEE.  IN DETERMINING WHETHER A
BONUS AWARD

2


--------------------------------------------------------------------------------





IN ANY GIVEN YEAR SHALL BE GRANTED, THE BOARD WILL REVIEW WHETHER THE COMPANY
HAS ACHIEVED ITS ANNUALLY APPROVED OPERATING PLAN AS WELL AS WHETHER THE
EMPLOYEE HAS ACHIEVED HIS PERSONAL OBJECTIVES AS ESTABLISHED BY THE BOARD.

To be eligible to receive a bonus award, the Employee must be an active employee
on the date any such bonuses are distributed.


3.3           EMPLOYEE BENEFITS.


(A)           COMPANY-SPONSORED BENEFIT PLANS. THE EMPLOYEE SHALL BE ENTITLED TO
PARTICIPATE IN ALL BENEFIT PLANS AND PROGRAMS THAT THE COMPANY ESTABLISHES AND
MAKES AVAILABLE TO ITS EMPLOYEES TO THE EXTENT THAT THE EMPLOYEE IS ELIGIBLE
UNDER (AND SUBJECT TO THE PROVISIONS OF) THE PLAN DOCUMENTS GOVERNING THOSE
PROGRAMS.  THE EMPLOYEE SHALL BE ENTITLED TO FIVE (5) WEEKS PAID VACATION PER
YEAR TO BE ADMINISTERED IN ACCORDANCE WITH COMPANY POLICY.


(B)           LIFE AND DISABILITY INSURANCE.  THE COMPANY SHALL REIMBURSE THE
EMPLOYEE THE PREMIUM FOR MAINTAINING A $3 MILLION LIFE AND DISABILITY INSURANCE
POLICY UP TO A MAXIMUM REIMBURSEMENT OF $5,000 PER YEAR, FOR AS LONG AS AND TO
THE EXTENT THAT THE EMPLOYEE IS EMPLOYED BY THE COMPANY.  IN ADDITION, THE
COMPANY WILL PROVIDE THE EMPLOYEE WITH AN ADDITIONAL PAYMENT TO OFFSET THE
ESTIMATED TAX LIABILITY FOR SUCH REIMBURSEMENT (HEREINAFTER, FOR PURPOSES OF
THIS SECTION ONLY, THE “GROSS UP”), BUT SUCH PAYMENT SHALL NOT INCLUDE ANY
PAYMENTS TO OFFSET THE ESTIMATED TAX LIABILITY OF SUCH GROSS UP.


3.4           REIMBURSEMENT OF EXPENSES.  THE COMPANY SHALL REIMBURSE THE
EMPLOYEE FOR ALL REASONABLE TRAVEL, ENTERTAINMENT AND OTHER EXPENSES INCURRED OR
PAID BY THE EMPLOYEE IN CONNECTION WITH, OR RELATED TO, THE PERFORMANCE OF HIS
DUTIES, RESPONSIBILITIES OR SERVICES UNDER THIS AGREEMENT, UPON PRESENTATION BY
THE EMPLOYEE OF DOCUMENTATION, EXPENSE STATEMENTS, VOUCHERS AND/OR SUCH OTHER
SUPPORTING INFORMATION AS THE COMPANY MAY REASONABLY

3


--------------------------------------------------------------------------------





REQUEST; PROVIDED, HOWEVER, THAT THE AMOUNT AVAILABLE FOR SUCH TRAVEL,
ENTERTAINMENT AND OTHER EXPENSES MAY BE FIXED IN ADVANCE BY THE BOARD.


3.5           EQUITY.


(A)           ON THE COMMENCEMENT DATE, THE COMPANY WILL GRANT THE EMPLOYEE AN
OPTION TO PURCHASE 375,000 SHARES OF COMMON STOCK OF THE COMPANY $.0001 PAR
VALUE PER SHARE (“COMMON STOCK”) AT AN EXERCISE PRICE EQUAL TO THE FAIR MARKET
VALUE OF THE COMMON STOCK ON THE DATE OF THE GRANT (SUCH SHARES, THE “INITIAL
SHARES”), AS EVIDENCED BY STOCK OPTION AGREEMENTS WITH THE EMPLOYEE (THE “OPTION
AGREEMENTS”), SUBSTANTIALLY IN THE FORMS OF EXHIBIT A AND EXHIBIT B TO THIS
AGREEMENT.  THE OPTION TO PURCHASE SUCH INITIAL SHARES SHALL VEST OVER A FOUR
(4) YEAR PERIOD IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE OPTION
AGREEMENTS.


(B)           ON THE COMMENCEMENT DATE, THE COMPANY WILL GRANT THE EMPLOYEE
100,000 SHARES OF COMMON STOCK (THE “TIME-BASED SHARES”).  THE GRANT OF THE
TIME-BASED SHARES SHALL BE GOVERNED BY A RESTRICTED STOCK AGREEMENT,
SUBSTANTIALLY IN THE FORM OF EXHIBIT C TO THIS AGREEMENT, WHICH SHALL PROVIDE
FOR, AMONG OTHER THINGS, THE FORFEITURE OF THE UNVESTED TIME-BASED SHARES UNDER
CERTAIN CIRCUMSTANCES.  THE TIME-BASED SHARES WILL BE SUBJECT TO A FOUR (4) YEAR
CLIFF VESTING IN ACCORDANCE WITH THE RESTRICTED STOCK AGREEMENT.


(C)           ON OR ABOUT JANUARY 1, 2007, AND PROVIDED THE EMPLOYEE IS EMPLOYED
BY THE COMPANY ON SUCH DATE, THE COMPANY WILL GRANT THE EMPLOYEE 175,000 SHARES
OF COMMON STOCK (THE “PERFORMANCE-BASED SHARES”).  THE GRANT OF THE
PERFORMANCE-BASED SHARES SHALL BE GOVERNED BY A RESTRICTED STOCK AGREEMENT,
SUBSTANTIALLY IN THE FORM OF EXHIBIT D TO THIS AGREEMENT, WHICH SHALL PROVIDE
FOR, AMONG OTHER THINGS, THE FORFEITURE OF THE UNVESTED

4


--------------------------------------------------------------------------------





PERFORMANCE-BASED SHARES UNDER CERTAIN CIRCUMSTANCES.  THE PERFORMANCE-BASED
SHARES WILL VEST IN ACCORDANCE WITH THE TERMS OF THE RESTRICTED STOCK AGREEMENT.


(D)           AT THE END OF FISCAL YEAR 2007, AND PROVIDED THE EMPLOYEE IS
EMPLOYED BY THE COMPANY, THE EMPLOYEE WILL BE ELIGIBLE FOR: (1) A TARGET GRANT
OF 75,000 SHARES OF COMMON STOCK (THE “FIRST TARGET SHARES”) WHICH SHARES WILL
VEST OVER A FOUR (4) YEAR PERIOD UNLESS THE COMPANY AND THE EMPLOYEE AGREE IN
WRITING THAT SUCH SHARES WILL VEST PURSUANT TO THE SATISFACTION OF PERFORMANCE
CONDITIONS TO BE DETERMINED BY THE BOARD IN ITS SOLE DISCRETION; AND (2) A
TARGET OPTION GRANT OF 100,000 SHARES OF COMMON STOCK (THE “SECOND TARGET
SHARES”), WITH AN EXERCISE PRICE EQUAL TO THE FAIR MARKET VALUE OF THE COMMON
STOCK ON THE DATE OF GRANT, WHICH OPTION SHALL VEST OVER A FOUR (4) YEAR
PERIOD.  THE SIZE OF THE OPTION AND STOCK GRANTS SHALL BE PRESENTED TO THE BOARD
FOR ITS APPROVAL IN ITS SOLE DISCRETION IF RECOMMENDED AND APPROVED BY THE
COMPENSATION COMMITTEE.  THE COMPANY AND THE EMPLOYEE ACKNOWLEDGE THAT THE
COMPANY STOCK PLANS WILL BE REVIEWED DURING THE COMING YEAR TO DETERMINE, AMONG
OTHER THINGS, THE APPROPRIATE ANNUAL EQUITY AND OPTIONS TO BE GRANTED TO THE
EMPLOYEE AFTER FISCAL 2007 IN LIGHT OF THE OVERALL REVISED EQUITY PLANS AND
PRACTICES OF THE COMPANY.


(E)           THE NUMBER OF PERFORMANCE-BASED SHARES, FIRST TARGET SHARES AND
SECOND TARGET SHARES, AS SET FORTH IN SECTION 3.5(C) AND (D), SHALL BE ADJUSTED
AS NECESSARY IF, AFTER THE COMMENCEMENT DATE AND PRIOR TO THE DATE OF EACH
APPLICABLE GRANT, THE COMPANY EFFECTS A STOCK SPLIT, REVERSE STOCK SPLIT, STOCK
DIVIDEND, RECAPITALIZATION OR SIMILAR TRANSACTION AFFECTING THE COMPANY’S COMMON
STOCK.


3.6           MOVING EXPENSES AND TEMPORARY ACCOMMODATIONS.


(A)           THE COMPANY SHALL REIMBURSE THE EMPLOYEE FOR PRE-APPROVED
REASONABLE MOVING AND TRAVEL EXPENSES NOT TO EXCEED THREE HUNDRED AND FIFTY
THOUSAND DOLLARS

5


--------------------------------------------------------------------------------





($350,000), AND MAKE ADDITIONAL PAYMENTS TO THE EXTENT THE REIMBURSEMENT IS
TAXABLE TO THE EMPLOYEE, INCURRED BY THE EMPLOYEE IN MOVING HIMSELF AND HIS
IMMEDIATE FAMILY FROM CALIFORNIA TO THE CAMBRIDGE, MASSACHUSETTS METROPOLITAN
AREA TO COMMENCE EMPLOYMENT WITH THE COMPANY.  THE FEES AND EXPENSES FOR WHICH
THE EMPLOYEE IS ELIGIBLE FOR REIMBURSEMENT ARE SET FORTH IN EXHIBIT E TO THIS
AGREEMENT.


(B)           FOR ONE YEAR FROM THE DATE THE EMPLOYEE BECOMES CHIEF EXECUTIVE
OFFICER OF THE COMPANY, THE COMPANY WILL ARRANGE FOR TEMPORARY HOUSING, LIVING
EXPENSES (INCLUDING UTILITIES) AND A RENTAL CAR, IN AN AMOUNT TO BE MUTUALLY
AGREED UPON BY THE EMPLOYEE AND THE CHAIRMAN OF THE BOARD


(C)           UNTIL THE EARLIER OF ONE YEAR FROM THE DATE THE EMPLOYEE BECOMES
THE CHIEF EXECUTIVE OFFICER OF THE COMPANY OR UNTIL THE EMPLOYEE RELOCATES HIS
FAMILY TO THE CAMBRIDGE, MASSACHUSETTS METROPOLITAN AREA, THE COMPANY WILL PAY
FOR THE EMPLOYEE TO TRAVEL TO AND FROM HIS HOME IN CALIFORNIA AND CAMBRIDGE,
MASSACHUSETTS AS MUTUALLY AGREED WITH THE CHAIRMAN OF THE BOARD.


3.7           FINANCIAL AND TAX ADVICE.  THE COMPANY WILL REIMBURSE THE EMPLOYEE
UP TO $15,000 FOR ACTUAL FINANCIAL AND TAX ADVISOR FEES INCURRED DURING THE
FIRST YEAR, AND UP TO $5,000 PER YEAR FOR SUCH ACTUAL INCURRED FEES FOR EACH
SUBSEQUENT CALENDAR YEAR, OF HIS EMPLOYMENT PURSUANT TO THIS AGREEMENT.


3.8           WITHHOLDING.  ALL SALARY, BONUS AND OTHER COMPENSATION OR BENEFITS
PAYABLE TO THE EMPLOYEE SHALL BE SUBJECT TO APPLICABLE WITHHOLDINGS AND TAXES.

6


--------------------------------------------------------------------------------





4.             PAYMENTS UPON RESIGNATION BY THE EMPLOYEE WITHOUT GOOD REASON OR
TERMINATION BY THE COMPANY FOR CAUSE.


4.1           PAYMENT UPON VOLUNTARY RESIGNATION OR TERMINATION FOR CAUSE.  IF
THE EMPLOYEE VOLUNTARILY RESIGNS HIS EMPLOYMENT OTHER THAN FOR GOOD REASON (AS
DEFINED IN SECTION 4.2), OR IF THE COMPANY TERMINATES THE EMPLOYEE FOR CAUSE (AS
DEFINED IN SECTION 4.3), THE COMPANY SHALL PAY THE EMPLOYEE ALL ACCRUED AND
UNPAID BASE SALARY THROUGH THE EMPLOYEE’S DATE OF TERMINATION AND ANY VACATION
THAT IS ACCRUED BUT UNUSED AS OF SUCH DATE.  THE EMPLOYEE SHALL NOT BE ELIGIBLE
FOR ANY SEVERANCE OR SEPARATION PAYMENTS (INCLUDING, BUT NOT LIMITED TO, THOSE
DESCRIBED IN SECTIONS 5 AND 6 OF THIS AGREEMENT) OR ANY CONTINUATION OF BENEFITS
(OTHER THAN THOSE PROVIDED FOR UNDER THE FEDERAL CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT (“COBRA”)), OR ANY OTHER COMPENSATION PURSUANT TO THIS
AGREEMENT OR OTHERWISE.  THE EMPLOYEE ALSO SHALL HAVE SUCH RIGHTS, IF ANY, WITH
RESPECT TO OUTSTANDING STOCK OPTIONS AND RESTRICTED STOCK GRANTS AS MAY BE
PROVIDED UNDER THE AGREEMENT APPLICABLE TO EACH.


4.2           DEFINITION OF “GOOD REASON”.  FOR PURPOSES OF THIS AGREEMENT,
“GOOD REASON” MEANS THE OCCURRENCE, WITHOUT THE EMPLOYEE’S WRITTEN CONSENT, OF
ANY OF THE EVENTS OR CIRCUMSTANCES SET FORTH IN CLAUSES (A) THROUGH (D) BELOW,
PROVIDED, HOWEVER, THAT AN EVENT DESCRIBED IN CLAUSES (A) THROUGH (D) BELOW
SHALL NOT CONSTITUTE GOOD REASON UNLESS IT IS COMMUNICATED IN WRITING, WITHIN 90
DAYS OF THE EVENT GIVING RISE TO THE CLAIM, BY THE EMPLOYEE TO THE BOARD OR ITS
SUCCESSOR AND UNLESS IT IS NOT CORRECTED BY THE COMPANY OR ITS SUCCESSOR AND THE
EMPLOYEE HAS NOT BEEN REASONABLY COMPENSATED FOR ANY LOSS OR DAMAGES RESULTING
THEREFROM WITHIN THIRTY (30) DAYS OF THE COMPANY’S RECEIPT OF SUCH WRITTEN
NOTICE:


(A)           THE ASSIGNMENT TO THE EMPLOYEE OF DUTIES INCONSISTENT IN ANY
MATERIAL RESPECT WITH THE EMPLOYEE’S POSITION (INCLUDING STATUS, OFFICES, TITLES
AND REPORTING

7


--------------------------------------------------------------------------------





REQUIREMENTS), AUTHORITY OR RESPONSIBILITIES, OR ANY OTHER ACTION OR OMISSION BY
THE COMPANY WHICH RESULTS IN A MATERIAL DIMINUTION IN SUCH POSITION, AUTHORITY
OR RESPONSIBILITIES;


(B)           THE BOARD REQUIRING THE EMPLOYEE TO ENGAGE IN UNLAWFUL CONDUCT;


(C)           A MATERIAL REDUCTION IN THE EMPLOYEE’S BASE SALARY; OR


(D)           A CHANGE BY THE COMPANY IN THE LOCATION AT WHICH THE EMPLOYEE
PERFORMS HIS PRINCIPAL DUTIES FOR THE COMPANY TO A NEW LOCATION THAT IS BOTH (I)
OUTSIDE A RADIUS OF 50 MILES FROM THE EMPLOYEE’S PRINCIPAL RESIDENCE AND (II)
MORE THAN 30 MILES FROM THE LOCATION AT WHICH THE EMPLOYEE PERFORMED HIS
PRINCIPAL DUTIES FOR THE COMPANY.


4.3           DEFINITION OF “CAUSE”.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” IS
DEFINED AS: (I) A GOOD FAITH FINDING BY NO FEWER THAN TWO-THIRDS OF THE MEMBERS
OF THE BOARD (EXCLUDING THE EMPLOYEE, IF APPLICABLE) OF (A) THE EMPLOYEE’S
FAILURE TO (1) PERFORM REASONABLY ASSIGNED LAWFUL DUTIES OR (2) COMPLY WITH A
LAWFUL INSTRUCTION OF THE BOARD SO LONG AS, IN THE CASE OF (2), THE INSTRUCTION
IS CONSISTENT WITH THE SCOPE AND RESPONSIBILITIES OF THE EMPLOYEE’S POSITION, OR
(B) THE EMPLOYEE’S DISHONESTY, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, OR (C)
THE EMPLOYEE’S SUBSTANTIAL AND MATERIAL FAILURE OR REFUSAL TO PERFORM ACCORDING
TO, OR TO COMPLY WITH, THE POLICIES, PROCEDURES OR PRACTICES ESTABLISHED BY THE
COMPANY OR THE BOARD AND, IN THE CASE OF (A) OR (C), THE EMPLOYEE HAS HAD TEN
(10) DAYS WRITTEN NOTICE TO CURE HIS FAILURE TO SO PERFORM OR COMPLY; OR (II)
THE EMPLOYEE’S INDICTMENT, OR THE ENTERING OF A GUILTY PLEA OR PLEA OF “NO
CONTEST” WITH RESPECT TO A FELONY OR ANY CRIME INVOLVING MORAL TURPITUDE.


4.4           TAXES.


(A)           IN THE EVENT THAT THE COMPANY UNDERGOES A “CHANGE IN OWNERSHIP OR
CONTROL” (AS DEFINED BELOW), THE COMPANY SHALL, WITHIN 30 DAYS AFTER EACH DATE
ON WHICH THE EMPLOYEE BECOMES ENTITLED TO RECEIVE (WHETHER OR NOT THEN DUE) A
CONTINGENT COMPENSATION

8


--------------------------------------------------------------------------------





PAYMENT (AS DEFINED BELOW) RELATING TO SUCH CHANGE IN OWNERSHIP OR CONTROL,
DETERMINE AND NOTIFY THE EMPLOYEE (WITH REASONABLE DETAIL REGARDING THE BASIS
FOR ITS DETERMINATIONS) (I) WHICH OF THE PAYMENTS OR BENEFITS DUE TO THE
EMPLOYEE (UNDER THIS AGREEMENT OR OTHERWISE) FOLLOWING SUCH CHANGE IN OWNERSHIP
OR CONTROL CONSTITUTE CONTINGENT COMPENSATION PAYMENTS, (II) THE AMOUNT, IF ANY,
OF THE EXCISE TAX (THE “EXCISE TAX”) PAYABLE PURSUANT TO SECTION 4999 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), BY THE EMPLOYEE WITH
RESPECT TO SUCH CONTINGENT COMPENSATION PAYMENT AND (III) THE AMOUNT OF THE
GROSS-UP PAYMENT (AS DEFINED BELOW) DUE TO THE EMPLOYEE WITH RESPECT TO SUCH
CONTINGENT COMPENSATION PAYMENT.   WITHIN 30 DAYS AFTER DELIVERY OF SUCH NOTICE
TO THE EMPLOYEE, THE EMPLOYEE SHALL DELIVER A RESPONSE TO THE COMPANY (THE
“EMPLOYEE RESPONSE”) STATING EITHER (A) THAT HE AGREES WITH THE COMPANY’S
DETERMINATION PURSUANT TO THE PRECEDING SENTENCE OR (B) THAT HE DISAGREES WITH
SUCH DETERMINATION, IN WHICH CASE HE SHALL INDICATE WHICH PAYMENT AND/OR
BENEFITS SHOULD BE CHARACTERIZED AS A CONTINGENT COMPENSATION PAYMENT, THE
AMOUNT OF THE EXCISE TAX WITH RESPECT TO SUCH CONTINGENT COMPENSATION PAYMENT
AND THE AMOUNT OF THE GROSS-UP PAYMENT DUE TO THE EMPLOYEE WITH RESPECT TO SUCH
CONTINGENT COMPENSATION PAYMENT.  IN THE EVENT THAT THE EMPLOYEE FAILS TO
DELIVER AN EMPLOYEE RESPONSE ON OR BEFORE THE REQUIRED DATE, THE COMPANY’S
INITIAL DETERMINATION SHALL BE FINAL.  IF THE EMPLOYEE RESPONSE DIFFERS FROM THE
COMPANY NOTICE, THE EMPLOYEE AND THE COMPANY, AND THEIR RESPECTIVE TAX ADVISORS,
SHALL ATTEMPT IN GOOD FAITH TO RESOLVE ANY DISAGREEMENTS CONCERNING THE
FOREGOING.  WITHIN 90 DAYS AFTER THE DUE DATE OF EACH CONTINGENT COMPENSATION
PAYMENT TO THE EMPLOYEE, THE COMPANY SHALL PAY TO THE EMPLOYEE, IN CASH, THE
GROSS-UP PAYMENT WITH RESPECT TO SUCH CONTINGENT COMPENSATION PAYMENT, IN THE
AMOUNT DETERMINED PURSUANT TO THIS SECTION 4.4).

9


--------------------------------------------------------------------------------





(B)           FOR PURPOSES OF THIS SECTION 4.4, THE FOLLOWING TERMS SHALL HAVE
THE FOLLOWING RESPECTIVE MEANINGS:

(I)            “CHANGE IN OWNERSHIP OR CONTROL” SHALL MEAN A CHANGE IN THE
OWNERSHIP OR EFFECTIVE CONTROL OF THE COMPANY OR IN THE OWNERSHIP OF A
SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY DETERMINED IN ACCORDANCE WITH
SECTION 280G(B)(2) OF THE CODE.

(II)           “CONTINGENT COMPENSATION PAYMENT” SHALL MEAN ANY PAYMENT (OR
BENEFIT) IN THE NATURE OF COMPENSATION THAT IS MADE OR MADE AVAILABLE (UNDER
THIS AGREEMENT OR OTHERWISE) TO A “DISQUALIFIED INDIVIDUAL” (AS DEFINED IN
SECTION 280G(C) OF THE CODE) AND THAT IS CONTINGENT (WITHIN THE MEANING OF
SECTION 280G(B)(2)(A)(I) OF THE CODE) ON A CHANGE IN OWNERSHIP OR CONTROL OF THE
COMPANY.

(III)          “GROSS-UP PAYMENT” SHALL MEAN AN AMOUNT EQUAL TO THE SUM OF (I)
THE AMOUNT OF THE EXCISE TAX PAYABLE WITH RESPECT TO A CONTINGENT COMPENSATION
PAYMENT AND (II) THE AMOUNT NECESSARY TO PAY ALL ADDITIONAL TAXES IMPOSED ON (OR
ECONOMICALLY BORNE BY) THE EMPLOYEE (INCLUDING THE EXCISE TAXES, STATE AND
FEDERAL INCOME TAXES AND ALL APPLICABLE EMPLOYMENT TAXES) ATTRIBUTABLE TO THE
RECEIPT OF SUCH GROSS-UP PAYMENT.  FOR PURPOSES OF THE PRECEDING SENTENCE, ALL
TAXES ATTRIBUTABLE TO THE RECEIPT OF THE GROSS-UP PAYMENT SHALL BE COMPUTED
ASSUMING THE APPLICATION OF THE MAXIMUM TAX RATES PROVIDED BY LAW.


(C)           THE PROVISIONS OF THIS SECTION 4.4 ARE INTENDED TO APPLY TO ANY
AND ALL PAYMENTS OR BENEFITS AVAILABLE TO THE EMPLOYEE UNDER THIS AGREEMENT OR
ANY OTHER AGREEMENT OR PLAN OF THE COMPANY UNDER WHICH THE EMPLOYEE RECEIVES
CONTINGENT COMPENSATION PAYMENTS.


5.             TERMINATION WITHOUT CAUSE, TERMINATION BY REASON OF DEATH OR
DISABILITY, RESIGNATION FOR GOOD REASON.  IF THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY IS TERMINATED

10


--------------------------------------------------------------------------------





BY REASON OF THE EMPLOYEE’S DEATH OR DISABILITY (AS DEFINED IN SECTION 5.5), BY
THE COMPANY WITHOUT CAUSE (AS DEFINED IN SECTION 4.3), OR BY THE EMPLOYEE’S
VOLUNTARY RESIGNATION FOR GOOD REASON (AS DEFINED IN SECTION 4.2), OTHER THAN IN
CONNECTION WITH A CHANGE IN CONTROL (AS DEFINED IN SECTION 6.1(A)), THEN THE
EMPLOYEE SHALL BE PAID ALL ACCRUED AND UNPAID BASE SALARY AND ANY ACCRUED BUT
UNUSED VACATION THROUGH THE DATE OF TERMINATION.  IN ADDITION, SUBJECT TO THE
EMPLOYEE’S EXECUTION AND NON-REVOCATION OF A BINDING SEVERANCE AND MUTUAL
RELEASE AGREEMENT IN A FORM SATISFACTORY TO THE COMPANY (HEREINAFTER, A
“SEVERANCE AGREEMENT”), THE EMPLOYEE SHALL BE ELIGIBLE TO RECEIVE THE FOLLOWING
SEPARATION BENEFITS:


5.1           AN AMOUNT EQUAL TO TWELVE (12) MONTHS OF THE HIGHEST BASE SALARY
IN EFFECT DURING THE TWELVE (12) MONTHS PRIOR TO THE EMPLOYEE’S DATE OF
TERMINATION, AND AN AMOUNT EQUAL TO THE GREATER OF (I) SIXTY PERCENT (60%) OF
SUCH BASE SALARY OR (II) THE LAST BONUS, IF ANY, PAID TO THE EMPLOYEE PURSUANT
TO SECTION 3.2, ALL OF WHICH SHALL BE PAYABLE, IN FULL AND IN A LUMP-SUM CASH
PAYMENT, SIX MONTHS AND ONE DAY AFTER THE DATE OF TERMINATION; AND


5.2           IF THE EMPLOYEE’S TERMINATION IS WITHOUT CAUSE (AS DEFINED IN
SECTION 4.3), IMMEDIATE VESTING OF THE TIME BASED SHARES AND THE INITIAL SHARES
AS DESCRIBED IN SECTION 3.5(A) AND (B) AND SEVENTY-FIVE THOUSAND (75,000) OF THE
PERFORMANCE BASED SHARES IN ACCORDANCE WITH SECTION 3.5(C) PROVIDED THE COMPANY
HAS GRANTED TO THE EMPLOYEE THE PERFORMANCE BASED SHARES IN ACCORDANCE WITH
SECTION 3.5(C), AND, PROVIDED FURTHER, THAT THE COMPANY HAS GRANTED TO THE
EMPLOYEE THE FIRST TARGET SHARES AND THE SECOND TARGET SHARES IN ACCORDANCE WITH
SECTION 3.5(D), IMMEDIATE VESTING OF THAT PORTION OF THE FIRST TARGET SHARES,
SECOND TARGET SHARES AND ANY FUTURE GRANTS THAT WOULD HAVE VESTED IF THE
EMPLOYEE HAD REMAINED EMPLOYED FOR AN ADDITIONAL TWELVE (12) MONTHS AS WELL AS
VESTING OF TWENTY-FIVE PERCENT (25%) OF ANY UNVESTED FUTURE PERFORMANCE BASED
SHARES GRANTED TO THE EMPLOYEE.  ALL SUCH EQUITY AWARDS (WHETHER

11


--------------------------------------------------------------------------------





STOCK OPTIONS OR RESTRICTED STOCK GRANTS) WILL REMAIN EXERCISABLE IN ACCORDANCE
WITH THE APPLICABLE STOCK OPTION PLAN OR GRANT AGREEMENT,


5.3           IF THE EMPLOYEE’S TERMINATION IS BY REASON OF THE EMPLOYEE’S DEATH
OR DISABILITY (AS DEFINED IN SECTION 5.5) OR FOR GOOD REASON (AS DEFINED IN
SECTION 4.2), IMMEDIATE VESTING OF THE TIME BASED SHARES AND THE INITIAL SHARES
AS DESCRIBED IN SECTION 3.5(A) AND (B) AND OF THE PERFORMANCE BASED SHARES IN
ACCORDANCE WITH SECTION 3.5(C) PROVIDED THE COMPANY HAS GRANTED TO THE EMPLOYEE
THE PERFORMANCE BASED SHARES IN ACCORDANCE WITH SECTION 3.5(C), AND, PROVIDED
FURTHER, THAT THE COMPANY HAS GRANTED TO THE EMPLOYEE THE FIRST TARGET SHARES
AND THE SECOND TARGET SHARES IN ACCORDANCE WITH SECTION 3.5(D), IMMEDIATE
VESTING OF THAT PORTION OF THE FIRST TARGET SHARES, SECOND TARGET SHARES AND ANY
FUTURE GRANTS THAT WOULD HAVE VESTED IF THE EMPLOYEE HAD REMAINED EMPLOYED FOR
AN ADDITIONAL TWELVE (12) MONTHS AS WELL AS VESTING OF TWENTY-FIVE PERCENT (25%)
OF ANY UNVESTED FUTURE PERFORMANCE BASED SHARES GRANTED TO THE EMPLOYEE.  ALL
SUCH EQUITY AWARDS (WHETHER STOCK OPTIONS OR RESTRICTED STOCK GRANTS) WILL
REMAIN EXERCISABLE IN ACCORDANCE WITH THE APPLICABLE STOCK OPTION PLAN OR GRANT
AGREEMENT; AND


5.4           UPON THE EMPLOYEE’S TERMINATION FROM EMPLOYMENT PURSUANT TO THIS
SECTION 5, THE COMPANY SHALL CONTINUE THE EMPLOYEE AND HIS DEPENDANTS ON ITS
MEDICAL AND DENTAL PLANS IN ACCORDANCE WITH THE APPLICABLE PLANS.  TO THE EXTENT
THE EMPLOYEE AND HIS DEPENDANTS CANNOT BE MAINTAINED ON SUCH PLANS, THE COMPANY
WILL OBTAIN COMPARABLE POLICIES FOR THE EMPLOYEE AND SHALL, FOR TWELVE (12)
MONTHS AFTER THE EMPLOYEE’S TERMINATION, CONTINUE TO PAY THAT PORTION OF THE
MEDICAL AND DENTAL PREMIUMS THAT IT PAYS ON BEHALF OF ITS ACTIVELY EMPLOYED
EXECUTIVES WHO RECEIVE THE SAME TYPE OF COVERAGE; PROVIDED, HOWEVER, THAT IF THE
EMPLOYEE BECOMES RE-EMPLOYED WITH ANOTHER EMPLOYER AND IS ELIGIBLE TO RECEIVE
SUCH BENEFITS FROM SUCH EMPLOYER ON TERMS AT LEAST AS FAVORABLE TO THE EMPLOYEE
AND HIS DEPENDANTS AS THOSE

12


--------------------------------------------------------------------------------





BEING PROVIDED BY THE COMPANY, THEN THE COMPANY SHALL NO LONGER BE REQUIRED TO
PROVIDE THOSE PARTICULAR BENEFITS TO THE EMPLOYEE AND HIS DEPENDANTS.  AT THE
END OF THE TWELVE (12) MONTH PERIOD, THE EMPLOYEE MAY CONTINUE SUCH POLICIES ON
HIS OWN BEHALF OR PURSUANT TO THE FEDERAL CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT (“COBRA”), IF APPLICABLE, AND SHALL BE RESPONSIBLE FOR ALL
PREMIUMS THEREAFTER.


5.5           FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL MEAN THE
EMPLOYEE’S ABSENCE FROM THE FULL-TIME PERFORMANCE OF THE EMPLOYEE’S DUTIES WITH
THE COMPANY FOR 180 CONSECUTIVE CALENDAR DAYS AS A RESULT OF INCAPACITY DUE TO
MENTAL OR PHYSICAL ILLNESS WHICH IS DETERMINED TO BE TOTAL AND PERMANENT BY A
PHYSICIAN SELECTED BY THE COMPANY OR ITS INSURERS AND ACCEPTABLE TO THE EMPLOYEE
OR THE EMPLOYEE’S LEGAL REPRESENTATIVE.


6.             TERMINATION FOLLOWING CHANGE OF CONTROL.


6.1           KEY DEFINITIONS.  AS USED HEREIN, THE FOLLOWING TERMS SHALL HAVE
THE FOLLOWING RESPECTIVE MEANINGS:


(A)           “CHANGE IN CONTROL” MEANS AN EVENT OR OCCURRENCE SET FORTH IN ANY
ONE OR MORE OF SUBSECTIONS (I) THROUGH (IV) BELOW (INCLUDING AN EVENT OR
OCCURRENCE THAT CONSTITUTES A CHANGE IN CONTROL UNDER ONE OF SUCH SUBSECTIONS
BUT IS SPECIFICALLY EXEMPTED FROM ANOTHER SUCH SUBSECTION):

(I)            THE ACQUISITION BY AN INDIVIDUAL, ENTITY OR GROUP (WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED (THE “EXCHANGE ACT”)) (A “PERSON”) OF BENEFICIAL OWNERSHIP OF ANY
CAPITAL STOCK OF THE COMPANY IF, AFTER SUCH ACQUISITION, SUCH PERSON
BENEFICIALLY OWNS (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE
EXCHANGE ACT) 40% OR MORE OF EITHER (X) THE THEN-OUTSTANDING SHARES OF COMMON
STOCK OF THE COMPANY (THE “OUTSTANDING COMPANY COMMON STOCK”) OR (Y) THE

13


--------------------------------------------------------------------------------




COMBINED VOTING POWER OF THE THEN-OUTSTANDING SECURITIES OF THE COMPANY ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE “OUTSTANDING COMPANY VOTING
SECURITIES”); OR

(II)           THE CONSUMMATION OF A MERGER, CONSOLIDATION, REORGANIZATION,
RECAPITALIZATION OR SHARE EXCHANGE INVOLVING THE COMPANY OR A SALE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY IN ONE OR A
SERIES OF TRANSACTIONS (A “BUSINESS COMBINATION”), UNLESS, IMMEDIATELY FOLLOWING
SUCH BUSINESS COMBINATION, ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND
ENTITIES WHO WERE THE BENEFICIAL OWNERS OF THE OUTSTANDING COMPANY COMMON STOCK
AND OUTSTANDING COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS
COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE
THEN-OUTSTANDING SHARES OF COMMON STOCK AND THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS, RESPECTIVELY, OF THE RESULTING OR ACQUIRING CORPORATION IN SUCH
BUSINESS COMBINATION (WHICH SHALL INCLUDE, WITHOUT LIMITATION, A CORPORATION
WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR SUBSTANTIALLY ALL OF
THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) (SUCH
RESULTING OR ACQUIRING CORPORATION IS REFERRED TO HEREIN AS THE “ACQUIRING
CORPORATION”) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP,
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION, OF THE OUTSTANDING COMPANY
COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES, RESPECTIVELY; OR

(III)          APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE OR
SUBSTANTIALLY COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY; OR

(IV)          INDIVIDUALS WHO CONSTITUTE THE BOARD ON THE DATE OF THIS AGREEMENT
(THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY
OF THE BOARD, PROVIDED THAT, ANY INDIVIDUAL THAT BECOMES A DIRECTOR OF THE
COMPANY SUBSEQUENT TO DATE

14


--------------------------------------------------------------------------------




OF THIS AGREEMENT WHOSE (A) ELECTION TO THE BOARD OR (B) NOMINATION FOR ELECTION
BY THE COMPANY’S STOCKHOLDERS, IN EACH CASE IS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD, SHALL BE
CONSIDERED FOR ALL TIME THEREAFTER AS A MEMBER OF THE INCUMBENT BOARD, BUT
EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF
OFFICE IS IN CONNECTION WITH AN ACTUAL OR THREATENED ELECTION CONTEST RELATING
TO THE ELECTION OF DIRECTORS OF THE COMPANY.


(B)           “CHANGE IN CONTROL DATE” MEANS THE FIRST DATE DURING THE PERIOD OF
TIME THE EMPLOYEE IS EMPLOYED PURSUANT TO THIS AGREEMENT ON WHICH A CHANGE IN
CONTROL OCCURS.  ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IF
(A) A CHANGE IN CONTROL OCCURS, (B) THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY
IS TERMINATED PRIOR TO THE DATE ON WHICH THE CHANGE IN CONTROL OCCURS, AND
(C) IT IS REASONABLY DEMONSTRATED BY THE EMPLOYEE THAT SUCH TERMINATION OF
EMPLOYMENT (I) WAS AT THE REQUEST OF A THIRD PARTY WHO HAS TAKEN STEPS
REASONABLY CALCULATED TO EFFECT A CHANGE IN CONTROL OR (II) OTHERWISE AROSE IN
CONNECTION WITH OR IN ANTICIPATION OF A CHANGE IN CONTROL, THEN FOR ALL PURPOSES
OF THIS AGREEMENT THE “CHANGE IN CONTROL DATE” SHALL MEAN THE DATE IMMEDIATELY
PRIOR TO THE DATE OF SUCH TERMINATION OF EMPLOYMENT.


(C)           CHANGE OF CONTROL TERMINATION OCCURS WHERE THE EMPLOYEE IS
TERMINATED WITHOUT CAUSE (AS DEFINED IN SECTION 4.3) OR RESIGNS FOR GOOD REASON
(AS DEFINED IN SECTION 4.2), IN EITHER CASE WITHIN TWENTY-FOUR (24) MONTHS
FOLLOWING THE CHANGE IN CONTROL DATE.


6.2           BENEFITS TO EMPLOYEE UPON A CHANGE OF CONTROL TERMINATION.

In the event of a Change of Control Termination, the Employee shall be entitled
to all accrued and unpaid base salary and any accrued but unused vacation
through the date of

15


--------------------------------------------------------------------------------




termination.  In addition, subject to the Employee’s (or his legal
representative’s, as applicable) execution and non-revocation of a binding
Severance Agreement, the Employee shall be eligible to receive the following
separation benefits:


(A)           THE COMPANY SHALL PAY IN FULL TO THE EMPLOYEE IN A LUMP SUM CASH
PAYMENT SIX MONTHS AND ONE DAY AFTER THE TERMINATION OF EMPLOYMENT THE AGGREGATE
OF THE FOLLOWING AMOUNTS:

(I)            AN AMOUNT EQUAL TO TWENTY-FOUR (24) MONTHS OF THE HIGHEST BASE
SALARY IN EFFECT DURING THE TWELVE (12) MONTHS PRIOR TO THE EMPLOYEE’S
TERMINATION FROM EMPLOYMENT, AND AN AMOUNT EQUAL TO THE GREATER OF (A) SIXTY
PERCENT (60%) OF TWO YEARS OF SUCH BASE SALARY OR (B) TWICE THE LAST BONUS, IF
ANY, PAID TO THE EMPLOYEE PURSUANT TO SECTION 3.2; AND

(II)           IF, AND ONLY IF, THE AGGREGATE PURCHASE PRICE WITH RESPECT TO A
BUSINESS COMBINATION AS SET FORTH IN 6.1(A)(II) EQUALS OR EXCEEDS $1.1 BILLION,
THE AMOUNT EQUAL TO TWELVE (12) MONTHS OF BASE SALARY IN EFFECT AT THE TIME OF
THE EMPLOYEE’S TERMINATION FROM EMPLOYMENT AND AN AMOUNT EQUAL TO THE GREATER OF
(A) SIXTY PERCENT (60%) OF ONE YEAR OF SUCH BASE SALARY OR (B) THE LAST BONUS,
IF ANY, PAID TO THE EMPLOYEE PURSUANT TO SECTION 3.2; AND


(B)           UPON THE EMPLOYEE’S TERMINATION FROM EMPLOYMENT, THE COMPANY SHALL
CONTINUE THE EMPLOYEE AND HIS DEPENDANTS ON ITS MEDICAL AND DENTAL PLANS IN
ACCORDANCE WITH THE APPLICABLE PLANS FOR A PERIOD OF TWENTY-FOUR (24) MONTHS (OR
THIRTY-SIX (36) MONTHS IF THE CONDITIONS SET FORTH IN (II) ABOVE ARE MET).  TO
THE EXTENT THE EMPLOYEE AND HIS DEPENDANTS CANNOT BE MAINTAINED ON SUCH PLANS,
THE COMPANY WILL OBTAIN COMPARABLE POLICIES FOR THE EMPLOYEE AND SHALL, FOR
TWENTY-FOUR (24) MONTHS (OR THIRTY-SIX (36) MONTHS IF THE CONDITIONS SET FORTH
IN (II) ABOVE ARE MET) AFTER THE EMPLOYEE’S TERMINATION, CONTINUE TO PAY THAT
PORTION OF THE MEDICAL AND DENTAL PREMIUMS THAT IT PAYS ON BEHALF OF ITS
ACTIVELY EMPLOYED EXECUTIVES WHO RECEIVE THE SAME

16


--------------------------------------------------------------------------------





TYPE OF COVERAGE; PROVIDED, HOWEVER, THAT IF THE EMPLOYEE BECOMES RE-EMPLOYED
WITH ANOTHER EMPLOYER AND IS ELIGIBLE TO RECEIVE SUCH BENEFITS FROM SUCH
EMPLOYER ON TERMS AT LEAST AS FAVORABLE TO THE EMPLOYEE AND HIS DEPENDANTS AS
THOSE BEING PROVIDED BY THE COMPANY, THEN THE COMPANY SHALL NO LONGER BE
REQUIRED TO PROVIDE THOSE PARTICULAR BENEFITS TO THE EMPLOYEE AND HIS
DEPENDANTS.  AT THE END OF THE APPLICABLE TWENTY-FOUR (24) OR THIRTY-SIX (36)
MONTH PERIOD, THE EMPLOYEE MAY CONTINUE SUCH POLICIES ON HIS OWN BEHALF OR
PURSUANT TO COBRA, IF APPLICABLE, AND SHALL BE RESPONSIBLE FOR ALL PREMIUMS
THEREAFTER.


(C)           THE EMPLOYEE SHALL BE ENTITLED TO IMMEDIATE VESTING OF ANY
UNVESTED TIME-BASED SHARES, THE INITIAL SHARES, THE FIRST TARGET SHARES, THE
SECOND TARGET SHARES, THE PERFORMANCE BASED SHARES AND ALL FUTURE GRANTS AWARDED
TO THE EMPLOYEE.  ALL SUCH EQUITY AWARDS (WHETHER STOCK OPTIONS OR RESTRICTED
STOCK GRANTS) WILL REMAIN EXERCISABLE IN ACCORDANCE WITH THE APPLICABLE STOCK
OPTION PLAN OR GRANT AGREEMENT.


7.             MITIGATION.  THE EMPLOYEE SHALL NOT BE REQUIRED TO MITIGATE THE
AMOUNT OF ANY PAYMENT OR BENEFITS PROVIDED FOR IN SECTIONS 5 OR 6 BY SEEKING
OTHER EMPLOYMENT OR OTHERWISE EXCEPT WITH REGARD TO MEDICAL AND DENTAL COVERAGE
IF NEW EMPLOYMENT IS OBTAINED.


8.             SURVIVAL.  THE PROVISIONS OF SECTIONS 5, 6, 9, 10 AND 11 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.


9.             NON-COMPETITION AND NON-SOLICITATION.


(A)           DURING THE EMPLOYEE’S EMPLOYMENT AND FOR A PERIOD OF ONE (1) YEAR
AFTER THE TERMINATION OR EXPIRATION THEREOF FOR ANY REASON, THE EMPLOYEE WILL
NOT, IN THE GEOGRAPHICAL AREAS THAT THE COMPANY OR ANY OF ITS SUBSIDIARIES DOES
BUSINESS OR HAS DONE BUSINESS AT THE TIME OF THE EMPLOYEE’S SEPARATION FROM
EMPLOYMENT, DIRECTLY OR INDIRECTLY:

17


--------------------------------------------------------------------------------




(I)            ENGAGE IN ANY BUSINESS OR ENTERPRISE (WHETHER AS OWNER, PARTNER,
OFFICER, DIRECTOR, EMPLOYEE, CONSULTANT, INVESTOR, LENDER OR OTHERWISE, EXCEPT
AS THE HOLDER OF NOT MORE THAN ONE PERCENT (1%) OF THE OUTSTANDING STOCK OF A
PUBLICLY-HELD COMPANY) RELYING ON COMPETITIVE TECHNOLOGIES SIMILAR TO THE
COMPANY’S CORE TECHNOLOGIES TO DEVELOP BIOSIMILAR OR GENERIC PHARMACEUTICALS OR
THAT SELLS DIRECTLY COMPETING PRODUCTS OR SERVICES IN THE SAME THERAPEUTIC CLASS
AS PROPRIETARY PHARMACEUTICALS DEVELOPED, BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES WHILE THE EMPLOYEE WAS EMPLOYED BY THE COMPANY; OR

(II)           EITHER ALONE OR IN ASSOCIATION WITH OTHERS:  (A) SOLICIT,
RECRUIT, INDUCE, ATTEMPT TO SOLICIT, RECRUIT OR INDUCE, OR PERMIT ANY
ORGANIZATION DIRECTLY OR INDIRECTLY CONTROLLED BY THE EMPLOYEE TO SOLICIT,
RECRUIT, INDUCE, OR ATTEMPT TO SOLICIT, RECRUIT OR INDUCE ANY EMPLOYEE OF THE
COMPANY TO LEAVE THE EMPLOY OF THE COMPANY; OR (B) SOLICIT, RECRUIT, INDUCE,
ATTEMPT TO SOLICIT, RECRUIT OR INDUCE FOR EMPLOYMENT OR AS AN INDEPENDENT
CONTRACTOR, OR PERMIT ANY ORGANIZATION DIRECTLY OR INDIRECTLY CONTROLLED BY THE
EMPLOYEE TO SOLICIT, RECRUIT, INDUCE, ATTEMPT TO SOLICIT, RECRUIT OR INDUCE FOR
EMPLOYMENT OR AS AN INDEPENDENT CONTRACTOR, ANY PERSON WHO WAS EMPLOYED BY THE
COMPANY AT ANY TIME DURING THE EMPLOYMENT PERIOD; PROVIDED, HOWEVER, THAT
SUBSECTION 9(A)(II)(B) SHALL NOT APPLY TO ANY INDIVIDUAL WHOSE EMPLOYMENT OR
ENGAGEMENT WITH THE COMPANY HAS BEEN TERMINATED FOR A PERIOD OF SIX (6) MONTHS;
PROVIDED FURTHER, THAT IF AN INDIVIDUAL COVERED BY THIS SECTION INITIATES
CONTACT WITH THE EMPLOYEE FOR PURPOSES OF EMPLOYMENT WITH THE EMPLOYEE OR WITH
ANY ENTITY THE EMPLOYEE IS EMPLOYED BY, THE MERE REFERRAL BY THE EMPLOYEE OF
SUCH INDIVIDUAL TO ANOTHER PERSON AT SUCH ENTITY SHALL NOT BREACH THIS SECTION;
OR

(III)          EITHER ALONE OR IN ASSOCIATION WITH OTHERS, SOLICIT, DIVERT OR
TAKE AWAY, OR ATTEMPT TO SOLICIT, DIVERT OR TAKE AWAY, OR PERMIT ANY
ORGANIZATION DIRECTLY OR

18


--------------------------------------------------------------------------------




INDIRECTLY CONTROLLED BY THE EMPLOYEE TO SOLICIT, DIVERT OR TAKE AWAY, OR
ATTEMPT TO SOLICIT, DIVERT OR TAKE AWAY, THE BUSINESS OR PATRONAGE OF ANY OF THE
CLIENTS, CUSTOMERS OR ACCOUNTS, OR PROSPECTIVE CLIENTS, CUSTOMERS OR ACCOUNTS,
OF THE COMPANY, WHICH WERE CONTACTED, SOLICITED OR SERVED BY THE COMPANY AT ANY
TIME WHILE EMPLOYED PURSUANT TO THIS AGREEMENT.


(B)           IF THE EMPLOYEE VIOLATES THE PROVISIONS OF SECTION 9, THE EMPLOYEE
SHALL CONTINUE TO BE BOUND BY THE RESTRICTIONS SET FORTH IN THIS SECTION 9 UNTIL
A PERIOD OF ONE (1) YEAR HAS EXPIRED WITHOUT ANY VIOLATION OF SUCH PROVISIONS.


(C)           IF ANY RESTRICTION SET FORTH IN THIS SECTION 9 IS FOUND BY ANY
COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE BECAUSE IT EXTENDS FOR TOO
LONG A PERIOD OF TIME OR OVER TOO GREAT A RANGE OF ACTIVITIES OR IN TOO BROAD A
GEOGRAPHIC AREA, IT SHALL BE INTERPRETED TO EXTEND ONLY OVER THE MAXIMUM PERIOD
OF TIME, RANGE OF ACTIVITIES OR GEOGRAPHIC AREA AS TO WHICH IT MAY BE
ENFORCEABLE.


(D)           THE RESTRICTIONS CONTAINED IN THIS SECTION 9 ARE NECESSARY FOR THE
PROTECTION OF THE BUSINESS AND GOODWILL OF THE COMPANY AND ARE CONSIDERED BY THE
EMPLOYEE TO BE REASONABLE FOR SUCH PURPOSE.  THE EMPLOYEE AGREES THAT ANY BREACH
OF THIS SECTION 9 IS LIKELY TO CAUSE THE COMPANY SUBSTANTIAL AND IRREVOCABLE
DAMAGE THAT IS DIFFICULT TO MEASURE.  THEREFORE, IN THE EVENT OF ANY SUCH BREACH
OR THREATENED BREACH, THE EMPLOYEE AGREES THAT THE COMPANY, IN ADDITION TO SUCH
OTHER REMEDIES THAT MAY BE AVAILABLE, SHALL HAVE THE RIGHT TO OBTAIN AN
INJUNCTION FROM A COURT RESTRAINING SUCH A BREACH OR THREATENED BREACH AND THE
RIGHT TO SPECIFIC PERFORMANCE OF THE PROVISIONS OF THIS SECTION 9 WITHOUT
POSTING A BOND AND THE EMPLOYEE HEREBY WAIVES THE ADEQUACY OF A REMEDY AT LAW AS
A DEFENSE TO SUCH RELIEF.

19


--------------------------------------------------------------------------------





10.           PROPRIETARY INFORMATION AND DEVELOPMENTS.


10.1         PROPRIETARY INFORMATION.


(A)           THE EMPLOYEE AGREES THAT ALL INFORMATION, WHETHER OR NOT IN
WRITING, OF A PRIVATE, SECRET OR CONFIDENTIAL NATURE CONCERNING THE COMPANY’S
BUSINESS, BUSINESS RELATIONSHIPS OR FINANCIAL AFFAIRS (COLLECTIVELY,
“PROPRIETARY INFORMATION”) IS AND SHALL BE THE EXCLUSIVE PROPERTY OF THE
COMPANY.  BY WAY OF ILLUSTRATION, BUT NOT LIMITATION, PROPRIETARY INFORMATION
MAY INCLUDE DISCOVERIES, INVENTIONS, PRODUCTS, PRODUCT IMPROVEMENTS, PRODUCT
ENHANCEMENTS, PROCESSES, METHODS, TECHNIQUES, FORMULAS, COMPOSITIONS, COMPOUNDS,
NEGOTIATION STRATEGIES AND POSITIONS, PROJECTS, DEVELOPMENTS, PLANS (INCLUDING
BUSINESS AND MARKETING PLANS), RESEARCH DATA, CLINICAL DATA, FINANCIAL DATA
(INCLUDING SALES, COSTS, PROFITS AND PRICING METHODS), PERSONNEL DATA, COMPUTER
PROGRAMS (INCLUDING SOFTWARE USED PURSUANT TO A LICENSE AGREEMENT), CUSTOMER AND
SUPPLIER LISTS, AND CONTACTS AT OR KNOWLEDGE OF CUSTOMERS OR PROSPECTIVE
CUSTOMERS OF THE COMPANY.  THE EMPLOYEE WILL NOT DISCLOSE ANY PROPRIETARY
INFORMATION TO ANY PERSON OR ENTITY OTHER THAN EMPLOYEES OF THE COMPANY OR USE
THE SAME FOR ANY PURPOSES (OTHER THAN IN THE PERFORMANCE OF HIS DUTIES AS AN
EMPLOYEE OF THE COMPANY), EITHER DURING OR AFTER HIS EMPLOYMENT WITH THE
COMPANY, UNLESS AND UNTIL SUCH PROPRIETARY INFORMATION HAS BECOME PUBLIC
KNOWLEDGE WITHOUT FAULT BY THE EMPLOYEE.


(B)           THE EMPLOYEE AGREES THAT ALL FILES, DOCUMENTS, LETTERS, MEMORANDA,
REPORTS, RECORDS, DATA, SKETCHES, DRAWINGS, METHODS, LABORATORY NOTEBOOKS,
PROGRAM LISTINGS, COMPUTER EQUIPMENT OR DEVICES, COMPUTER PROGRAMS OR OTHER
WRITTEN, PHOTOGRAPHIC, OR OTHER TANGIBLE MATERIAL CONTAINING PROPRIETARY
INFORMATION, WHETHER CREATED BY THE EMPLOYEE OR OTHERS, WHICH SHALL COME INTO
HIS CUSTODY OR POSSESSION, SHALL BE AND ARE THE EXCLUSIVE PROPERTY OF THE
COMPANY AND ARE TO BE USED BY THE EMPLOYEE ONLY IN THE PERFORMANCE OF HIS DUTIES
FOR THE

20


--------------------------------------------------------------------------------





COMPANY.  ALL SUCH MATERIALS OR COPIES THEREOF AND ALL TANGIBLE PROPERTY OF THE
COMPANY IN THE CUSTODY OR POSSESSION OF THE EMPLOYEE SHALL BE DELIVERED TO THE
COMPANY UPON THE EARLIER OF (I) A REQUEST BY THE COMPANY OR (II) TERMINATION OF
HIS EMPLOYMENT.  AFTER SUCH DELIVERY, THE EMPLOYEE SHALL NOT RETAIN ANY SUCH
MATERIALS OR COPIES THEREOF OR ANY SUCH TANGIBLE PROPERTY.


(C)           THE EMPLOYEE AGREES THAT HIS OBLIGATION NOT TO DISCLOSE OR TO USE
INFORMATION AND MATERIALS OF THE TYPES SET FORTH IN SUBSECTIONS (A) AND (B)
ABOVE, AND HIS OBLIGATION TO RETURN MATERIALS AND TANGIBLE PROPERTY SET FORTH IN
SUBSECTION (B) ABOVE, ALSO EXTENDS TO SUCH TYPES OF INFORMATION, MATERIALS AND
TANGIBLE PROPERTY OF CUSTOMERS OF THE COMPANY OR SUPPLIERS TO THE COMPANY OR
OTHER THIRD PARTIES WHO MAY HAVE DISCLOSED OR ENTRUSTED THE SAME TO THE COMPANY
OR TO THE EMPLOYEE.


10.2         DEVELOPMENTS.


(A)           THE EMPLOYEE WILL MAKE FULL AND PROMPT DISCLOSURE TO THE COMPANY
OF ALL INVENTIONS, CREATIONS, IMPROVEMENTS, DISCOVERIES, TRADE SECRETS, SECRET
PROCESSES, TECHNOLOGY, KNOW-HOW, COPYRIGHTABLE MATERIALS, METHODS, DEVELOPMENTS,
SOFTWARE, AND WORKS OF AUTHORSHIP OR OTHER CREATIVE WORKS, WHETHER PATENTABLE OR
NOT, WHICH ARE CREATED, MADE, CONCEIVED OR REDUCED TO PRACTICE BY HIM OR UNDER
HIS DIRECTION OR JOINTLY WITH OTHERS DURING HIS EMPLOYMENT BY THE COMPANY,
WHETHER OR NOT DURING NORMAL WORKING HOURS OR ON THE PREMISES OF THE COMPANY
(ALL OF WHICH ARE COLLECTIVELY REFERRED TO IN THIS AGREEMENT AS “DEVELOPMENTS”).


(B)           THE EMPLOYEE AGREES TO ASSIGN AND DOES HEREBY ASSIGN TO THE
COMPANY (OR ANY PERSON OR ENTITY DESIGNATED BY THE COMPANY) ALL HIS RIGHT, TITLE
AND INTEREST IN AND TO ALL DEVELOPMENTS AND ALL RELATED PATENTS, PATENT
APPLICATIONS, COPYRIGHTS AND COPYRIGHT APPLICATIONS.  HOWEVER, THIS SUBSECTION
(B) SHALL NOT APPLY TO DEVELOPMENTS THAT DO NOT RELATE TO ANY BUSINESS OR
RESEARCH AND DEVELOPMENT CONDUCTED OR PLANNED TO BE CONDUCTED BY THE

21


--------------------------------------------------------------------------------





COMPANY AT THE TIME SUCH DEVELOPMENT IS CREATED, MADE, CONCEIVED OR REDUCED TO
PRACTICE AND THAT ARE MADE AND CONCEIVED BY THE EMPLOYEE NOT DURING NORMAL
WORKING HOURS, NOT ON THE COMPANY’S PREMISES AND NOT USING THE COMPANY’S TOOLS,
DEVICES, EQUIPMENT OR PROPRIETARY INFORMATION.  THE EMPLOYEE UNDERSTANDS THAT,
TO THE EXTENT THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
ANY STATE THAT PRECLUDES A REQUIREMENT IN AN EMPLOYEE AGREEMENT TO ASSIGN
CERTAIN CLASSES OF INVENTIONS MADE BY AN EMPLOYEE, THIS SUBSECTION (B) SHALL BE
INTERPRETED NOT TO APPLY TO ANY INVENTION THAT A COURT RULES AND/OR THE COMPANY
AGREES FALLS WITHIN SUCH CLASSES.  THE EMPLOYEE ALSO HEREBY WAIVES ALL CLAIMS TO
MORAL RIGHTS IN ANY DEVELOPMENTS.


(C)           THE EMPLOYEE AGREES TO COOPERATE FULLY WITH THE COMPANY AND TO
TAKE SUCH FURTHER ACTIONS AS MAY BE NECESSARY OR DESIRABLE, BOTH DURING AND
AFTER HIS EMPLOYMENT WITH THE COMPANY, WITH RESPECT TO THE PROCUREMENT,
MAINTENANCE AND ENFORCEMENT OF COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL
PROPERTY RIGHTS (BOTH IN THE UNITED STATES AND FOREIGN COUNTRIES) RELATING TO
DEVELOPMENTS.  THE EMPLOYEE SHALL SIGN ALL PAPERS, INCLUDING, WITHOUT
LIMITATION, COPYRIGHT APPLICATIONS, PATENT APPLICATIONS, DECLARATIONS, OATHS,
FORMAL ASSIGNMENTS, ASSIGNMENTS OF PRIORITY RIGHTS AND POWERS OF ATTORNEY, THAT
THE COMPANY MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PROTECT ITS RIGHTS AND
INTERESTS IN ANY DEVELOPMENT.  THE EMPLOYEE FURTHER AGREES THAT IF THE COMPANY
IS UNABLE, AFTER REASONABLE EFFORT, TO SECURE THE SIGNATURE OF THE EMPLOYEE ON
ANY SUCH PAPERS, THE SECRETARY OF THE COMPANY SHALL BE ENTITLED TO EXECUTE ANY
SUCH PAPERS AS THE AGENT AND THE ATTORNEY-IN-FACT OF THE EMPLOYEE, AND THE
EMPLOYEE HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE SECRETARY OF THE COMPANY
AS HIS AGENT AND ATTORNEY-IN-FACT TO EXECUTE ANY SUCH PAPERS ON HIS BEHALF AND
TO TAKE ANY AND ALL ACTIONS AS THE COMPANY MAY DEEM NECESSARY OR DESIRABLE IN
ORDER TO PROTECT ITS RIGHTS AND INTERESTS IN ANY DEVELOPMENT UNDER THE
CONDITIONS DESCRIBED IN THIS SENTENCE.

22


--------------------------------------------------------------------------------





10.3         UNITED STATES GOVERNMENT OBLIGATIONS.  THE EMPLOYEE ACKNOWLEDGES
THAT THE COMPANY FROM TIME TO TIME MAY HAVE AGREEMENTS WITH OTHER PARTIES OR
WITH THE UNITED STATES GOVERNMENT, OR AGENCIES THEREOF, WHICH IMPOSE OBLIGATIONS
OR RESTRICTIONS ON THE COMPANY REGARDING INVENTIONS MADE DURING THE COURSE OF
WORK UNDER SUCH AGREEMENTS OR REGARDING THE CONFIDENTIAL NATURE OF SUCH WORK. 
THE EMPLOYEE AGREES TO BE BOUND BY ALL SUCH OBLIGATIONS AND RESTRICTIONS THAT
ARE MADE KNOWN TO THE EMPLOYEE AND TO TAKE ALL ACTION NECESSARY TO DISCHARGE THE
OBLIGATIONS OF THE COMPANY UNDER SUCH AGREEMENTS.


10.4         EQUITABLE REMEDIES.  THE RESTRICTIONS CONTAINED IN SECTIONS 9 AND
10 ARE NECESSARY FOR THE PROTECTION OF THE BUSINESS AND GOODWILL OF THE COMPANY
AND ARE CONSIDERED BY THE EMPLOYEE TO BE REASONABLE FOR SUCH PURPOSE.  THE
EMPLOYEE AGREES THAT ANY BREACH OF SECTIONS 9 OR 10 IS LIKELY TO CAUSE THE
COMPANY SUBSTANTIAL AND IRREVOCABLE DAMAGE THAT IS DIFFICULT TO MEASURE. 
THEREFORE, IN THE EVENT OF ANY SUCH BREACH OR THREATENED BREACH, THE EMPLOYEE
AGREES THAT THE COMPANY, IN ADDITION TO SUCH OTHER REMEDIES THAT MAY BE
AVAILABLE, SHALL HAVE THE RIGHT TO OBTAIN AN INJUNCTION FROM A COURT RESTRAINING
SUCH A BREACH OR THREATENED BREACH AND THE RIGHT TO SPECIFIC PERFORMANCE OF THE
PROVISIONS OF SECTIONS 9 OR 10 WITHOUT POSTING A BOND AND THE EMPLOYEE HEREBY
WAIVES THE ADEQUACY OF A REMEDY AT LAW AS A DEFENSE TO SUCH RELIEF.  THE
EMPLOYEE AGREES THAT ANY CHANGE OR CHANGES IN HIS DUTIES, SALARY OR COMPENSATION
AFTER THE SIGNING OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR SCOPE OF
SECTIONS 9 OR 10.


10.5         OTHER AGREEMENTS.  THE EMPLOYEE HEREBY REPRESENTS THAT HE IS NOT
BOUND BY THE TERMS OF ANY AGREEMENT, OTHER THAN THE CONFIDENTIALITY AGREEMENT BY
AND BETWEEN THE EMPLOYEE AND CHIRON CORPORATION DATED AS OF AUGUST 30, 2001,
WITH ANY PREVIOUS EMPLOYER OR OTHER PARTY TO REFRAIN FROM USING OR DISCLOSING
ANY TRADE SECRET OR CONFIDENTIAL OR PROPRIETARY INFORMATION IN THE COURSE OF HIS
EMPLOYMENT WITH THE COMPANY, TO REFRAIN FROM COMPETING,

23


--------------------------------------------------------------------------------





DIRECTLY OR INDIRECTLY, WITH THE BUSINESS OF SUCH PREVIOUS EMPLOYER OR ANY OTHER
PARTY OR TO REFRAIN FROM SOLICITING EMPLOYEES, CUSTOMERS OR SUPPLIERS OF SUCH
PREVIOUS EMPLOYER OR OTHER PARTY.  THE EMPLOYEE FURTHER REPRESENTS THAT HIS
PERFORMANCE OF ALL THE TERMS OF THIS AGREEMENT AND THE PERFORMANCE OF HIS DUTIES
AS AN EMPLOYEE OF THE COMPANY DOES NOT AND WILL NOT BREACH ANY AGREEMENT TO KEEP
IN CONFIDENCE PROPRIETARY INFORMATION, KNOWLEDGE OR DATA ACQUIRED BY HIM IN
CONFIDENCE OR IN TRUST PRIOR TO HIS EMPLOYMENT WITH THE COMPANY AND THAT THE
EMPLOYEE WILL NOT DISCLOSE TO THE COMPANY OR INDUCE THE COMPANY TO USE ANY
CONFIDENTIAL OR PROPRIETARY INFORMATION, KNOWLEDGE OR MATERIAL BELONGING TO ANY
PREVIOUS EMPLOYER OR OTHERS.


11.           NOTICES.  ANY NOTICES DELIVERED UNDER THIS AGREEMENT SHALL BE
DEEMED DULY DELIVERED THREE (3) BUSINESS DAYS AFTER IT IS SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR ONE (1) BUSINESS
DAY AFTER IT IS SENT FOR NEXT-BUSINESS DAY DELIVERY SIGNATURE REQUIRED VIA A
REPUTABLE NATIONWIDE OVERNIGHT COURIER SERVICE, IN EACH CASE TO THE ADDRESS OF
THE RECIPIENT SET FORTH IN THE INTRODUCTORY PARAGRAPH HERETO.  EITHER PARTY MAY
CHANGE THE ADDRESS TO WHICH NOTICES ARE TO BE DELIVERED BY GIVING NOTICE OF SUCH
CHANGE TO THE OTHER PARTY IN THE MANNER SET FORTH IN THIS SECTION 11.


12.           PRONOUNS.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS USED IN
THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER
FORMS, AND THE SINGULAR FORMS OF NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL,
AND VICE VERSA.


13.           ENTIRE AGREEMENT.  THIS AGREEMENT AND ALL EXHIBITS HERETO
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT.


14.           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A
WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE EMPLOYEE.

24


--------------------------------------------------------------------------------





15.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT
REFERENCE TO THE CONFLICT OF LAWS PROVISIONS THEREOF).  ANY ACTION, SUIT OR
OTHER LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY PROVISION OF THIS
AGREEMENT SHALL BE COMMENCED ONLY IN A COURT OF THE COMMONWEALTH OF
MASSACHUSETTS (OR, IF APPROPRIATE, A FEDERAL COURT LOCATED WITHIN THE
COMMONWEALTH OF MASSACHUSETTS), AND THE COMPANY AND THE EMPLOYEE EACH CONSENTS
TO THE JURISDICTION OF SUCH A COURT.  THE COMPANY AND THE EMPLOYEE EACH HEREBY
IRREVOCABLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY PROVISION OF THIS AGREEMENT.


16.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF BOTH PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, INCLUDING ANY CORPORATION WITH WHICH OR INTO WHICH THE COMPANY MAY BE
MERGED OR WHICH MAY SUCCEED TO ITS ASSETS OR BUSINESS; PROVIDED, HOWEVER, THAT
THE OBLIGATIONS OF THE EMPLOYEE ARE PERSONAL AND SHALL NOT BE ASSIGNED BY HIM.


17.           ACKNOWLEDGMENT.  THE EMPLOYEE STATES AND REPRESENTS THAT HE HAS
HAD AN OPPORTUNITY TO FULLY DISCUSS AND REVIEW THE TERMS OF THIS AGREEMENT WITH
AN ATTORNEY.  THE EMPLOYEE FURTHER STATES AND REPRESENTS THAT HE HAS CAREFULLY
READ THIS AGREEMENT, UNDERSTANDS THE CONTENTS HEREIN, FREELY AND VOLUNTARILY
ASSENTS TO ALL OF THE TERMS AND CONDITIONS HEREOF, AND SIGNS HIS NAME OF HIS OWN
FREE ACT.


18.           SECTION 409A.  NO PAYMENTS THAT MAY BE MADE PURSUANT TO THIS
AGREEMENT THAT CONSTITUTE “NONQUALIFIED DEFERRED COMPENSATION” WITHIN THE
MEANING OF SECTION 409A OF THE INTERNAL REVENUE CODE AND THE GUIDANCE ISSUED
THEREUNDER (“SECTION 409A) MAY BE ACCELERATED OR DEFERRED BY THE COMPANY OR THE
EMPLOYEE.  NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY IN

25


--------------------------------------------------------------------------------





THIS AGREEMENT, TO THE EXTENT THAT ANY OF THE PAYMENTS TO BE MADE HEREUNDER
CONSTITUTE “NONQUALIFIED DEFERRED COMPENSATION” WITHIN THE MEANING OF SECTION
409A AND THE EMPLOYEE IS A “SPECIFIED EMPLOYEE,” THEN UPON HIS TERMINATION (AS
DEFINED UNDER SECTION 409A), ANY SUCH PAYMENT SHALL BE DELAYED UNTIL THE DATE
THAT IS SIX MONTHS AND ONE DAY FOLLOWING THE EMPLOYEE’S TERMINATION DATE IF,
ABSENT SUCH DELAY, SUCH PAYMENT WOULD OTHERWISE BE SUBJECT TO PENALTY UNDER
SECTION 409A. IN ANY EVENT, THE COMPANY MAKES NO REPRESENTATION OR WARRANTY AND
SHALL HAVE NO LIABILITY TO THE EMPLOYEE OR ANY OTHER PERSON IF ANY PROVISIONS OF
THIS AGREEMENT ARE DETERMINED TO CONSTITUTE DEFERRED COMPENSATION SUBJECT TO
SECTION 409A BUT DO NOT SATISFY THE CONDITIONS OF SUCH SECTION.


19.           MISCELLANEOUS.


19.1         NO DELAY OR OMISSION BY THE COMPANY IN EXERCISING ANY RIGHT UNDER
THIS AGREEMENT SHALL OPERATE AS A WAIVER OF THAT OR ANY OTHER RIGHT.  A WAIVER
OR CONSENT GIVEN BY THE COMPANY ON ANY ONE OCCASION SHALL BE EFFECTIVE ONLY IN
THAT INSTANCE AND SHALL NOT BE CONSTRUED AS A BAR TO OR WAIVER OF ANY RIGHT ON
ANY OTHER OCCASION.


19.2         THE CAPTIONS OF THE SECTIONS OF THIS AGREEMENT ARE FOR CONVENIENCE
OF REFERENCE ONLY AND IN NO WAY DEFINE, LIMIT OR AFFECT THE SCOPE OR SUBSTANCE
OF ANY SECTION OF THIS AGREEMENT.


19.3         IN CASE ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID, ILLEGAL
OR OTHERWISE UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS SHALL IN NO WAY BE AFFECTED OR IMPAIRED THEREBY.

26


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Richard P. Shea

 

 

Title:

VP & CFO

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Craig A. Wheeler

 

 

Craig Wheeler

 

27


--------------------------------------------------------------------------------


Exhibit A

Momenta Pharmaceuticals, Inc.

Incentive Stock Option Agreement
Granted Under 2004 Stock Incentive Plan, as amended


1.               GRANT OF OPTION.

This agreement evidences the grant by Momenta Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), on August 22, 2006 (the “Grant Date”) to Craig
Wheeler, the Company’s President as of such date and Chief Executive Officer as
of September 12, 2006 (the “Participant”), of an option to purchase, in whole or
in part, on the terms provided herein and in the Company’s 2004 Stock Incentive
Plan, as amended (the “Plan”), a total of 19,777 shares (the “Shares”) of common
stock, $0.0001 par value per share, of the Company (“Common Stock”) at $16.18
per Share.  Unless earlier terminated, this option shall expire at 5:00 p.m.,
Eastern time, on August 21, 2016 (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”).  Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.


2.               VESTING SCHEDULE.

Subject to such acceleration provisions set forth in that certain Employment
Agreement, dated August 22, 2006, between the Company and the Participant (the
“Employment Agreement”), this option will become exercisable (“vest”) as to (i)
25% of the original number of Shares on August 22, 2007 and (ii) as to an
additional 6.25% of the original number of Shares at the end of each successive
three-month period following August 22, 2007 until the fourth anniversary of the
Grant Date.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.


3.               EXERCISE OF OPTION.


(A)           FORM OF EXERCISE.  EACH ELECTION TO EXERCISE THIS OPTION SHALL BE
BY WRITTEN NOTICE IN THE FORM ATTACHED HERETO AS EXHIBIT A, IN WRITING, SIGNED
BY THE PARTICIPANT, AND RECEIVED BY THE COMPANY AT ITS PRINCIPAL OFFICE,
ACCOMPANIED BY THIS AGREEMENT, AND PAYMENT IN FULL IN THE MANNER PROVIDED IN THE
PLAN.  THE PARTICIPANT MAY PURCHASE LESS THAN THE NUMBER OF SHARES COVERED
HEREBY, PROVIDED THAT NO PARTIAL EXERCISE OF THIS OPTION MAY BE FOR ANY
FRACTIONAL SHARE.


--------------------------------------------------------------------------------





(B)           CONTINUOUS RELATIONSHIP WITH THE COMPANY REQUIRED.  EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 3, THIS OPTION MAY NOT BE EXERCISED UNLESS
THE PARTICIPANT, AT THE TIME HE OR SHE EXERCISES THIS OPTION, IS, AND HAS BEEN
AT ALL TIMES SINCE THE GRANT DATE, AN EMPLOYEE OR OFFICER OF, DIRECTOR OF, OR
CONSULTANT OR ADVISOR TO, THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY
AS DEFINED IN SECTION 424(E) OR (F) OF THE CODE (AN “ELIGIBLE PARTICIPANT”).


(C)           TERMINATION OF RELATIONSHIP WITH THE COMPANY.  SUBJECT TO THE
PROVISIONS SET FORTH IN THE EMPLOYMENT AGREEMENT, IF THE PARTICIPANT CEASES TO
BE AN ELIGIBLE PARTICIPANT AS A RESULT OF:


(1)           VOLUNTARY RESIGNATION OF HIS EMPLOYMENT FROM THE COMPANY OTHER
THAN FOR “GOOD REASON” (AS DEFINED IN THE EMPLOYMENT AGREEMENT), THEN, EXCEPT AS
PROVIDED IN PARAGRAPHS (D) AND (E) BELOW, THE RIGHT TO EXERCISE THIS OPTION
SHALL TERMINATE THREE MONTHS AFTER SUCH CESSATION (BUT IN NO EVENT AFTER THE
FINAL EXERCISE DATE), PROVIDED THAT THIS OPTION SHALL BE EXERCISABLE ONLY TO THE
EXTENT THAT THE PARTICIPANT WAS ENTITLED TO EXERCISE THIS OPTION ON THE DATE OF
SUCH CESSATION; OR


(2)           TERMINATION BY PARTICIPANT OF HIS EMPLOYMENT WITH THE COMPANY FOR
“GOOD REASON” (AS DEFINED IN THE EMPLOYMENT AGREEMENT) OR TERMINATION OF
PARTICIPANT’S EMPLOYMENT BY THE COMPANY WITHOUT “CAUSE” (AS DEFINED IN THE
EMPLOYMENT AGREEMENT), THEN, EXCEPT AS PROVIDED IN PARAGRAPHS (D) AND (E) BELOW,
THE RIGHT TO EXERCISE THIS OPTION SHALL TERMINATE ONE YEAR AFTER SUCH CESSATION
(BUT IN NO EVENT AFTER THE FINAL EXERCISE DATE), PROVIDED THAT THIS OPTION SHALL
BE EXERCISABLE ONLY TO THE EXTENT THAT THE PARTICIPANT WAS ENTITLED TO EXERCISE
THIS OPTION ON THE DATE OF SUCH CESSATION.

Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.


(D)           EXERCISE PERIOD UPON DEATH OR DISABILITY.  SUBJECT TO THE
PROVISIONS SET FORTH IN THE EMPLOYMENT AGREEMENT, IF THE PARTICIPANT DIES OR
BECOMES DISABLED (WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE) PRIOR TO
THE FINAL EXERCISE DATE WHILE HE IS AN ELIGIBLE PARTICIPANT AND THE COMPANY HAS
NOT TERMINATED SUCH RELATIONSHIP FOR “CAUSE” AS SPECIFIED IN PARAGRAPH (E)
BELOW, THIS OPTION SHALL BE EXERCISABLE, WITHIN THE PERIOD OF ONE YEAR FOLLOWING
THE DATE OF DEATH OR DISABILITY OF THE PARTICIPANT, BY THE PARTICIPANT (OR IN
THE CASE OF DEATH BY AN AUTHORIZED TRANSFEREE), PROVIDED THAT THIS OPTION SHALL
BE EXERCISABLE ONLY TO THE EXTENT THAT THIS OPTION WAS EXERCISABLE BY THE
PARTICIPANT ON THE DATE OF HIS OR HER DEATH OR DISABILITY, AND FURTHER PROVIDED
THAT THIS OPTION SHALL NOT BE EXERCISABLE AFTER THE FINAL EXERCISE DATE.


(E)           DISCHARGE FOR CAUSE.  IF THE PARTICIPANT, PRIOR TO THE FINAL
EXERCISE DATE, IS DISCHARGED BY THE COMPANY FOR “CAUSE” (AS DEFINED EMPLOYMENT
AGREEMENT), THE RIGHT TO EXERCISE THIS OPTION SHALL TERMINATE IMMEDIATELY UPON
THE EFFECTIVE DATE OF SUCH DISCHARGE.


--------------------------------------------------------------------------------





4.             TAX MATTERS.


(A)           WITHHOLDING.  NO SHARES WILL BE ISSUED PURSUANT TO THE EXERCISE OF
THIS OPTION UNLESS AND UNTIL THE PARTICIPANT PAYS TO THE COMPANY, OR MAKES
PROVISION SATISFACTORY TO THE COMPANY FOR PAYMENT OF, ANY FEDERAL, STATE OR
LOCAL WITHHOLDING TAXES REQUIRED BY LAW TO BE WITHHELD IN RESPECT OF THIS
OPTION.


(B)           DISQUALIFYING DISPOSITION.  IF THE PARTICIPANT DISPOSES OF SHARES
ACQUIRED UPON EXERCISE OF THIS OPTION WITHIN TWO YEARS FROM THE GRANT DATE OR
ONE YEAR AFTER SUCH SHARES WERE ACQUIRED PURSUANT TO EXERCISE OF THIS OPTION,
THE PARTICIPANT SHALL NOTIFY THE COMPANY IN WRITING OF SUCH DISPOSITION.


5.             NONTRANSFERABILITY OF OPTION.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.


6.             PROVISIONS OF THE PLAN.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

MOMENTA PHARMACEUTICALS, INC.

 

 

Dated: August 22, 2006

By:

 

 

 

 

Richard P. Shea

 

 

Vice President, Chief Financial Officer

 


--------------------------------------------------------------------------------




PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2004 Stock Incentive Plan, as amended.

PARTICIPANT:

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

NOTICE OF STOCK OPTION EXERCISE

Date:

 

 

Participant name and address:

 

 

 

 

 

 

 

 

Attention:  Treasurer

Dear Sir or Madam:

I am the holder of an Incentive Stock Option granted to me under the Momenta
Pharmaceuticals, Inc. (the “Company”) 2004 Stock Incentive Plan, as amended, on
                     for the purchase of                      shares of Common
Stock of the Company at a purchase price of $                     per share.

I hereby exercise my option to purchase                    shares of Common
Stock (the “Shares”), for which I have enclosed                      in the
amount of $                .  Please register my stock certificate as follows:

 

(check applicable box)

 

 

 

 

Name(s):

 

 

o

TEN COM

 

 

 

 

 

 

 

 

 

 

o

TEN ENT

 

 

 

 

 

 

 

Address:

 

 

o

JT TEN

 

 

 

 

 

 

 

Tax I.D. #:

 

 

o

UNIF GIFT MIN ACT

 

I represent, warrant and covenant as follows:


1.             I AM PURCHASING THE SHARES FOR MY OWN ACCOUNT FOR INVESTMENT
ONLY, AND NOT WITH A VIEW TO, OR FOR SALE IN CONNECTION WITH, ANY DISTRIBUTION
OF THE SHARES IN VIOLATION OF THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”),
OR ANY RULE OR REGULATION UNDER THE SECURITIES ACT.


2.             I HAVE HAD SUCH OPPORTUNITY AS I HAVE DEEMED ADEQUATE TO OBTAIN
FROM REPRESENTATIVES OF THE COMPANY SUCH INFORMATION AS IS NECESSARY TO PERMIT
ME TO EVALUATE THE MERITS AND RISKS OF MY INVESTMENT IN THE COMPANY.


--------------------------------------------------------------------------------





3.             I HAVE SUFFICIENT EXPERIENCE IN BUSINESS, FINANCIAL AND
INVESTMENT MATTERS TO BE ABLE TO EVALUATE THE RISKS INVOLVED IN THE PURCHASE OF
THE SHARES AND TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT TO SUCH
PURCHASE.


4.             I CAN AFFORD A COMPLETE LOSS OF THE VALUE OF THE SHARES AND AM
ABLE TO BEAR THE ECONOMIC RISK OF HOLDING SUCH SHARES FOR AN INDEFINITE PERIOD.

Very truly yours,

 

 

 

 

(Signature)

 


--------------------------------------------------------------------------------




Exhibit B

Momenta Pharmaceuticals, Inc.

Nonstatutory Stock Option Agreement
Granted Under 2004 Stock Incentive Plan, as amended


1.             GRANT OF OPTION.

This agreement evidences the grant by Momenta Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), on August 22, 2006 (the “Grant Date”) to Craig
Wheeler, the Company’s President as of such date and Chief Executive Officer as
of September 12, 2006 (the “Participant”), of an option to purchase, in whole or
in part, on the terms provided herein and in the Company’s 2004 Stock Incentive
Plan, as amended (the “Plan”), a total of 355,223 shares (the “Shares”) of
common stock, $0.0001 par value per share, of the Company (“Common Stock”) at
$16.18 per Share.  Unless earlier terminated, this option shall expire at 5:00
p.m., Eastern time, on August 21, 2016 (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”). 
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.


2.             VESTING SCHEDULE.

Subject to the acceleration provisions set forth in that certain Employment
Agreement, dated August 22, 2006, between the Company and the Participant (the
“Employment Agreement”), this option will become exercisable (“vest”) as to (i)
25% of the original number of Shares on August 22, 2007 and (ii) as to an
additional 6.25% of the original number of Shares at the end of each successive
three-month period following August 22, 2007 until the fourth anniversary of the
Grant Date.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.


3.             EXERCISE OF OPTION.


(A)           FORM OF EXERCISE.  EACH ELECTION TO EXERCISE THIS OPTION SHALL BE
BY WRITTEN NOTICE IN THE FORM ATTACHED HERETO AS EXHIBIT A, SIGNED BY THE
PARTICIPANT, AND RECEIVED BY THE COMPANY AT ITS PRINCIPAL OFFICE, ACCOMPANIED BY
THIS AGREEMENT, AND PAYMENT IN FULL IN THE MANNER PROVIDED IN THE PLAN.  THE
PARTICIPANT MAY PURCHASE LESS THAN THE NUMBER OF SHARES COVERED HEREBY, PROVIDED
THAT NO PARTIAL EXERCISE OF THIS OPTION MAY BE FOR ANY FRACTIONAL SHARE.


(B)           CONTINUOUS RELATIONSHIP WITH THE COMPANY REQUIRED.  EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 3, THIS OPTION MAY NOT BE EXERCISED UNLESS
THE PARTICIPANT, AT THE TIME HE


--------------------------------------------------------------------------------





EXERCISES THIS OPTION, IS, AND HAS BEEN AT ALL TIMES SINCE THE GRANT DATE, AN
EMPLOYEE, OFFICER OR DIRECTOR OF, OR CONSULTANT OR ADVISOR TO, THE COMPANY OR
ANY OTHER ENTITY THE EMPLOYEES, OFFICERS, DIRECTORS, CONSULTANTS, OR ADVISORS OF
WHICH ARE ELIGIBLE TO RECEIVE OPTION GRANTS UNDER THE PLAN (AN “ELIGIBLE
PARTICIPANT”).


(C)           TERMINATION OF RELATIONSHIP WITH THE COMPANY.  SUBJECT TO THE
PROVISIONS SET FORTH IN THE EMPLOYMENT AGREEMENT, IF THE PARTICIPANT CEASES TO
BE AN ELIGIBLE PARTICIPANT AS A RESULT OF:


(1)           VOLUNTARY RESIGNATION OF HIS EMPLOYMENT FROM THE COMPANY OTHER
THAN FOR “GOOD REASON” (AS DEFINED IN THE EMPLOYMENT AGREEMENT), THEN, EXCEPT AS
PROVIDED IN PARAGRAPHS (D) AND (E) BELOW, THE RIGHT TO EXERCISE THIS OPTION
SHALL TERMINATE THREE MONTHS AFTER SUCH CESSATION (BUT IN NO EVENT AFTER THE
FINAL EXERCISE DATE), PROVIDED THAT THIS OPTION SHALL BE EXERCISABLE ONLY TO THE
EXTENT THAT THE PARTICIPANT WAS ENTITLED TO EXERCISE THIS OPTION ON THE DATE OF
SUCH CESSATION; OR


(2)           TERMINATION BY PARTICIPANT OF HIS EMPLOYMENT WITH THE COMPANY FOR
“GOOD REASON” (AS DEFINED IN THE EMPLOYMENT AGREEMENT) OR TERMINATION OF
PARTICIPANT’S EMPLOYMENT BY THE COMPANY WITHOUT “CAUSE” (AS DEFINED IN THE
EMPLOYMENT AGREEMENT), THEN, EXCEPT AS PROVIDED IN PARAGRAPHS (D) AND (E) BELOW,
THE RIGHT TO EXERCISE THIS OPTION SHALL TERMINATE ONE YEAR AFTER SUCH CESSATION
(BUT IN NO EVENT AFTER THE FINAL EXERCISE DATE), PROVIDED THAT THIS OPTION SHALL
BE EXERCISABLE ONLY TO THE EXTENT THAT THE PARTICIPANT WAS ENTITLED TO EXERCISE
THIS OPTION ON THE DATE OF SUCH CESSATION.

Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.


(D)           EXERCISE PERIOD UPON DEATH OR DISABILITY.  SUBJECT TO THE
PROVISIONS SET FORTH IN THE EMPLOYMENT AGREEMENT, IF THE PARTICIPANT DIES OR
BECOMES DISABLED (WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE) PRIOR TO
THE FINAL EXERCISE DATE WHILE HE IS AN ELIGIBLE PARTICIPANT AND THE COMPANY HAS
NOT TERMINATED SUCH RELATIONSHIP FOR “CAUSE” AS SPECIFIED IN PARAGRAPH (E)
BELOW, THIS OPTION SHALL BE EXERCISABLE, WITHIN THE PERIOD OF ONE YEAR FOLLOWING
THE DATE OF DEATH OR DISABILITY OF THE PARTICIPANT, BY THE PARTICIPANT (OR IN
THE CASE OF DEATH BY AN AUTHORIZED TRANSFEREE), PROVIDED THAT THIS OPTION SHALL
BE EXERCISABLE ONLY TO THE EXTENT THAT THIS OPTION WAS EXERCISABLE BY THE
PARTICIPANT ON THE DATE OF HIS OR HER DEATH OR DISABILITY, AND FURTHER PROVIDED
THAT THIS OPTION SHALL NOT BE EXERCISABLE AFTER THE FINAL EXERCISE DATE.


(E)           DISCHARGE FOR CAUSE.  IF THE PARTICIPANT, PRIOR TO THE FINAL
EXERCISE DATE, IS DISCHARGED BY THE COMPANY FOR “CAUSE” (AS DEFINED IN THE
EMPLOYMENT AGREEMENT ), THE RIGHT TO EXERCISE THIS OPTION SHALL TERMINATE
IMMEDIATELY UPON THE EFFECTIVE DATE OF SUCH DISCHARGE.


4.             WITHHOLDING.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment


--------------------------------------------------------------------------------




of, any federal, state or local withholding taxes required by law to be withheld
in respect of this option.


5.             NONTRANSFERABILITY OF OPTION.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.


6.             PROVISIONS OF THE PLAN.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

MOMENTA PHARMACEUTICALS, INC.

 

 

Dated: August 22, 2006

By:

 

 

 

 

Richard P. Shea

 

 

Vice President, Chief Financial Officer

 


--------------------------------------------------------------------------------




PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2004 Stock Incentive Plan, as amended.

PARTICIPANT:

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

NOTICE OF STOCK OPTION EXERCISE

Date:

 

 

Participant name and address:

 

 

 

 

 

 

 

 

Attention:  Treasurer

Dear Sir or Madam:

I am the holder of an Nonstatutory Stock Option granted to me under the Momenta
Pharmaceuticals, Inc. (the “Company”) 2004 Stock Incentive Plan, as amended, on
                     for the purchase of                      shares of Common
Stock of the Company at a purchase price of $                     per share.

I hereby exercise my option to purchase                    shares of Common
Stock (the “Shares”), for which I have enclosed                      in the
amount of $                .  Please register my stock certificate as follows:

 

(check applicable box)

 

 

 

 

Name(s):

 

 

o

TEN COM

 

 

 

 

 

 

 

 

 

 

o

TEN ENT

 

 

 

 

 

 

 

Address:

 

 

o

JT TEN

 

 

 

 

 

 

 

Tax I.D. #:

 

 

o

UNIF GIFT MIN ACT

 

I represent, warrant and covenant as follows:


5.             I AM PURCHASING THE SHARES FOR MY OWN ACCOUNT FOR INVESTMENT
ONLY, AND NOT WITH A VIEW TO, OR FOR SALE IN CONNECTION WITH, ANY DISTRIBUTION
OF THE SHARES IN VIOLATION OF THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”),
OR ANY RULE OR REGULATION UNDER THE SECURITIES ACT.


6.             I HAVE HAD SUCH OPPORTUNITY AS I HAVE DEEMED ADEQUATE TO OBTAIN
FROM REPRESENTATIVES OF THE COMPANY SUCH INFORMATION AS IS NECESSARY TO PERMIT
ME TO EVALUATE THE MERITS AND RISKS OF MY INVESTMENT IN THE COMPANY.


--------------------------------------------------------------------------------





7.             I HAVE SUFFICIENT EXPERIENCE IN BUSINESS, FINANCIAL AND
INVESTMENT MATTERS TO BE ABLE TO EVALUATE THE RISKS INVOLVED IN THE PURCHASE OF
THE SHARES AND TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT TO SUCH
PURCHASE.


8.             I CAN AFFORD A COMPLETE LOSS OF THE VALUE OF THE SHARES AND AM
ABLE TO BEAR THE ECONOMIC RISK OF HOLDING SUCH SHARES FOR AN INDEFINITE PERIOD.

Very truly yours,

 

 

 

 

(Signature)

 


--------------------------------------------------------------------------------




Exhibit C

MOMENTA PHARMACEUTICALS, INC.

Restricted Stock Agreement
Granted Under 2004 Stock Incentive Plan, as amended

AGREEMENT made on August 22, 2006 between Momenta Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Craig Wheeler (the “Participant”).

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:


1.             ISSUANCE OF SHARES.

The Company hereby issues to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Company’s 2004 Stock Incentive
Plan, as amended (the “Plan”), 100,000 shares (the “Shares”) of common stock,
$0.0001 par value per share, of the Company (“Common Stock”).  The Shares will
be held in book entry by the Company’s transfer agent in the name of the
Participant for that number of Shares issued to the Participant.  The
Participant agrees that the Shares shall be subject to the forfeiture provisions
set forth in Section 2 of this Agreement and the restrictions on transfer set
forth in Section 3 of this Agreement.


2.             VESTING.


(A)           SUBJECT TO THE ACCELERATION PROVISIONS SET FORTH IN THAT CERTAIN
EMPLOYMENT AGREEMENT, DATED AUGUST 22, 2006, BETWEEN THE COMPANY AND THE
PARTICIPANT (THE “EMPLOYMENT AGREEMENT”), IN THE EVENT THAT THE PARTICIPANT
CEASES TO BE EMPLOYED BY THE COMPANY PRIOR TO AUGUST 21, 2010, FOR ANY REASON OR
NO REASON, WITH OR WITHOUT CAUSE, ALL OF THE UNVESTED SHARES (AS DEFINED BELOW)
WILL BE IMMEDIATELY AND AUTOMATICALLY FORFEITED AND RETURNED TO THE COMPANY FOR
NO CONSIDERATION EFFECTIVE AS OF THE DATE OF TERMINATION OF EMPLOYMENT.  THE
PARTICIPANT WILL HAVE NO FURTHER RIGHTS WITH RESPECT TO ANY SHARES THAT ARE SO
FORFEITED.  “UNVESTED SHARES” MEANS THE TOTAL NUMBER OF SHARES MULTIPLIED BY THE
APPLICABLE PERCENTAGE.  THE “APPLICABLE PERCENTAGE” SHALL BE (I) 100% DURING THE
48-MONTH PERIOD ENDING ON AUGUST 21, 2010, AND (II) ZERO AFTER AUGUST 21, 2010.


(B)           FOR PURPOSES OF THIS AGREEMENT, EMPLOYMENT WITH THE COMPANY SHALL
INCLUDE EMPLOYMENT WITH A PARENT OR SUBSIDIARY OF THE COMPANY, OR ANY SUCCESSOR
TO THE COMPANY, SUBJECT TO THE TERMS AND PROVISIONS OF THE EMPLOYMENT AGREEMENT.


3.             RESTRICTIONS ON TRANSFER.


(A)           THE PARTICIPANT SHALL NOT SELL, ASSIGN, TRANSFER, PLEDGE,
HYPOTHECATE OR OTHERWISE DISPOSE OF, BY OPERATION OF LAW OR OTHERWISE
(COLLECTIVELY “TRANSFER”) ANY SHARES, OR ANY INTEREST THEREIN, UNTIL SUCH SHARES
HAVE VESTED, EXCEPT THAT THE PARTICIPANT MAY TRANSFER SUCH SHARES (I) TO OR FOR
THE BENEFIT OF ANY SPOUSE, CHILDREN, PARENTS, UNCLES, AUNTS, SIBLINGS,


--------------------------------------------------------------------------------





GRANDCHILDREN AND ANY OTHER RELATIVES APPROVED BY THE BOARD OF DIRECTORS
(COLLECTIVELY, “APPROVED RELATIVES”) OR TO A TRUST ESTABLISHED SOLELY FOR THE
BENEFIT OF THE PARTICIPANT AND/OR APPROVED RELATIVES, PROVIDED THAT SUCH SHARES
SHALL REMAIN SUBJECT TO THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE
RESTRICTIONS ON TRANSFER SET FORTH IN THIS SECTION 3 AND THE FORFEITURE
PROVISIONS CONTAINED IN SECTION 2) AND SUCH PERMITTED TRANSFEREE SHALL, AS A
CONDITION TO SUCH TRANSFER, DELIVER TO THE COMPANY A WRITTEN INSTRUMENT
CONFIRMING THAT SUCH TRANSFEREE SHALL BE BOUND BY ALL OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT OR (II) AS PART OF THE SALE OF ALL OR SUBSTANTIALLY
ALL OF THE SHARES OF CAPITAL STOCK OF THE COMPANY (INCLUDING PURSUANT TO A
MERGER OR CONSOLIDATION), PROVIDED THAT, IN ACCORDANCE WITH THE PLAN AND EXCEPT
AS OTHERWISE PROVIDED HEREIN, THE SECURITIES OR OTHER PROPERTY RECEIVED BY THE
PARTICIPANT IN CONNECTION WITH SUCH TRANSACTION SHALL REMAIN SUBJECT TO THIS
AGREEMENT.


(B)           THE COMPANY SHALL NOT BE REQUIRED (I) TO TRANSFER ON ITS BOOKS ANY
OF THE SHARES WHICH HAVE BEEN TRANSFERRED IN VIOLATION OF ANY OF THE PROVISIONS
SET FORTH IN THIS AGREEMENT OR (II) TO TREAT AS OWNER OF SUCH SHARES OR TO PAY
DIVIDENDS TO ANY TRANSFEREE TO WHOM SUCH SHARES HAVE BEEN TRANSFERRED IN
VIOLATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT.


4.             RESTRICTIVE LEGENDS.

All Shares subject to this Agreement subject to the following restriction, in
addition to any other legends that may be required under federal or state
securities laws:

“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”


5.             PROVISIONS OF THE PLAN.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.  Capitalized terms used, but
not otherwise defined, herein shall have the meaning given to them in the Plan.


6.             WITHHOLDING TAXES; SECTION 83(B) ELECTION.


(A)           THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE COMPANY HAS THE
RIGHT TO DEDUCT FROM PAYMENTS OF ANY KIND OTHERWISE DUE TO THE PARTICIPANT ANY
FEDERAL, STATE, LOCAL OR OTHER TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD
WITH RESPECT TO THE ISSUANCE OF THE SHARES TO THE PARTICIPANT OR THE LAPSE OF
THE FORFEITURE PROVISIONS.  FOR SO LONG AS THE COMMON STOCK IS REGISTERED UNDER
THE EXCHANGE ACT, THE PARTICIPANT MAY SATISFY SUCH TAX OBLIGATIONS IN WHOLE OR
IN PART BY DELIVERY OF SHARES OF COMMON STOCK, INCLUDING SHARES RETAINED FROM
THIS AWARD, VALUED AT THEIR FAIR MARKET VALUE; PROVIDED, HOWEVER, THAT (I) THE
TOTAL TAX WITHHOLDING WHERE STOCK IS BEING USED TO SATISFY SUCH TAX OBLIGATIONS
CANNOT EXCEED THE COMPANY’S MINIMUM STATUTORY WITHHOLDING OBLIGATIONS (BASED ON
MINIMUM STATUTORY WITHHOLDING RATES FOR FEDERAL AND STATE TAX PURPOSES,
INCLUDING PAYROLL TAXES, THAT ARE APPLICABLE TO SUCH SUPPLEMENTAL TAXABLE
INCOME) AND (II) SATISFACTION OF SUCH TAX OBLIGATIONS THROUGH SHARES OF THE
COMPANY’S COMMON


--------------------------------------------------------------------------------





STOCK, INCLUDING SHARES RETAINED FROM THIS AWARD, MAY ONLY BE AUTHORIZED BY THE
COMPANY’S COMPENSATION COMMITTEE IN ITS SOLE DISCRETION AT ANY TIME PRIOR TO THE
OCCURRENCE OF A VESTING DATE (WHEREBY SUCH COMMITTEE MAY ADOPT A RESOLUTION
PERMITTING THE PARTICIPANT TO SATISFY HIS TAX WITHHOLDING OBLIGATION THROUGH THE
SURRENDER OF SHARES OF THE COMPANY’S COMMON STOCK, INCLUDING A PORTION OF THE
SHARES THE VESTING OF WHICH GIVES RISE TO THE WITHHOLDING OBLIGATIONS).  SHARES
SURRENDERED TO SATISFY TAX WITHHOLDING REQUIREMENTS CANNOT BE SUBJECT TO ANY
REPURCHASE, FORFEITURE, UNFULFILLED VESTING OR OTHER SIMILAR REQUIREMENTS.


(B)           THE PARTICIPANT HAS REVIEWED WITH THE PARTICIPANT’S OWN TAX
ADVISORS THE FEDERAL, STATE, LOCAL AND OTHER TAX CONSEQUENCES OF THIS INVESTMENT
AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE PARTICIPANT IS RELYING
SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE
COMPANY OR ANY OF ITS AGENTS.  THE PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT
(AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR THE PARTICIPANT’S OWN TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THIS INVESTMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

THE PARTICIPANT AGREES NOT TO FILE AN ELECTION UNDER SECTION 83(B) OF THE
INTERNAL REVENUE CODE WITH RESPECT TO THE ISSUANCE OF THE SHARES.


7.             MISCELLANEOUS.


(A)           NO RIGHTS TO EMPLOYMENT.  SUBJECT TO THE ACCELERATION PROVISIONS
SET FORTH IN THE EMPLOYMENT AGREEMENT, THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE SHARES PURSUANT TO SECTION 2 HEREOF IS EARNED ONLY BY
CONTINUING SERVICE AS AN EMPLOYEE OF THE COMPANY (NOT THROUGH THE ACT OF BEING
HIRED OR BEING GRANTED THE SHARES HEREUNDER).  THE PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL.


(B)           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, AND EACH OTHER PROVISION OF THIS AGREEMENT SHALL BE
SEVERABLE AND ENFORCEABLE TO THE EXTENT PERMITTED BY LAW.


(C)           WAIVER.  ANY PROVISION FOR THE BENEFIT OF THE COMPANY CONTAINED IN
THIS AGREEMENT MAY BE WAIVED, EITHER GENERALLY OR IN ANY PARTICULAR INSTANCE, BY
THE BOARD OF DIRECTORS OF THE COMPANY.


(D)           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE COMPANY AND THE PARTICIPANT AND THEIR RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS,
SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN SECTION 3 OF THIS
AGREEMENT.


(E)           NOTICE.   EACH NOTICE RELATING TO THIS AGREEMENT SHALL BE IN
WRITING AND DELIVERED IN PERSON OR BY FIRST CLASS MAIL, POSTAGE PREPAID, TO THE
ADDRESS AS HEREINAFTER PROVIDED.  EACH NOTICE SHALL BE DEEMED TO HAVE BEEN GIVEN
ON THE DATE IT IS RECEIVED.  EACH NOTICE TO THE COMPANY SHALL BE ADDRESSED TO IT
AT ITS OFFICES AT 675 WEST KENDALL STREET, CAMBRIDGE,


--------------------------------------------------------------------------------





MASSACHUSETTS 02142 (ATTENTION:  VICE PRESIDENT, LEGAL AFFAIRS).  EACH NOTICE TO
THE PARTICIPANT SHALL BE ADDRESSED TO THE PARTICIPANT AT THE PARTICIPANT’S LAST
KNOWN ADDRESS.


(F)            PRONOUNS.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS USED IN
THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER
FORMS, AND THE SINGULAR FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL, AND
VICE VERSA.


(G)           ENTIRE AGREEMENT.  THIS AGREEMENT, THE EMPLOYMENT AGREEMENT AND
THE PLAN CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES, AND SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT.


(H)           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A
WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE PARTICIPANT.


(I)            GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO ANY APPLICABLE CONFLICTS OF LAWS.


(J)            INTERPRETATION.  THE INTERPRETATION AND CONSTRUCTION OF ANY TERMS
OR CONDITIONS OF THE PLAN, OR OF THIS AGREEMENT OR OTHER MATTERS RELATED TO THE
PLAN BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY
SHALL BE FINAL AND CONCLUSIVE.


(K)           PARTICIPANT’S ACKNOWLEDGMENTS.  THE PARTICIPANT ACKNOWLEDGES THAT
HE: (I) HAS READ THIS AGREEMENT; (II) HAS BEEN REPRESENTED IN THE PREPARATION,
NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF THE
PARTICIPANT’S OWN CHOICE OR HAS VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL; (III)
UNDERSTANDS THE TERMS AND CONSEQUENCES OF THIS AGREEMENT; (IV) IS FULLY AWARE OF
THE LEGAL AND BINDING EFFECT OF THIS AGREEMENT; AND (V) UNDERSTANDS THAT THE LAW
FIRM OF WILMER CUTLER PICKERING HALE AND DORR LLP IS ACTING AS COUNSEL TO THE
COMPANY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT, AND
IS NOT ACTING AS COUNSEL FOR THE PARTICIPANT.


(L)            DELIVERY OF CERTIFICATES.  THE PARTICIPANT MAY REQUEST THAT THE
COMPANY DELIVER THE SHARES IN CERTIFICATED FORM WITH RESPECT TO ANY SHARES THAT
HAVE CEASED TO BE SUBJECT TO FORFEITURE PURSUANT TO SECTION 2.


(M)          NO DEFERRAL.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
NEITHER THE COMPANY NOR THE PARTICIPANT MAY DEFER THE DELIVERY OF THE SHARES.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Richard P. Shea

 

 

Vice President, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

Craig Wheeler

 


--------------------------------------------------------------------------------




Exhibit D

Momenta Pharmaceuticals, Inc.

Restricted Stock Agreement
Granted Under 2004 Stock Incentive Plan, as amended

AGREEMENT made on January [          ], 2007 between Momenta Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and Craig Wheeler (the
“Participant”).

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:


1.             ISSUANCE OF SHARES.

The Company hereby issues to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Company’s 2004 Stock Incentive
Plan, as amended (the “Plan”), 175,000 shares (the “Shares”) of common stock,
$0.0001 par value per share, of the Company (“Common Stock”).  The Shares will
be held in book entry by the Company’s transfer agent in the name of the
Participant for that number of Shares issued to the Participant.  The
Participant agrees that the Shares shall be subject to the forfeiture provisions
set forth in Section 2 of this Agreement and the restrictions on transfer set
forth in Section 3 of this Agreement.


2.             VESTING.


(A)           SUBJECT TO THE ACCELERATION PROVISIONS SET FORTH IN THAT CERTAIN
EMPLOYMENT AGREEMENT, DATED AUGUST 22, 2006, BETWEEN THE COMPANY AND THE
PARTICIPANT (THE “EMPLOYMENT AGREEMENT”), THE SHARES SHALL VEST AND BECOME FREE
FROM THE FORFEITURE PROVISIONS IN SECTION 2(D) HEREOF AND BECOME FREE FROM THE
TRANSFER RESTRICTIONS IN SECTION 3 HEREOF ON THE DATE THAT THE COMPANY’S BOARD
OF DIRECTORS CERTIFIES THAT THE COMPANY (OR ANY OF THE COMPANY’S PARTNERS OR
COLLABORATORS) HAS COMMERCIALLY LAUNCHED M-ENOXAPARIN IN THE UNITED STATES,
PROVIDED THAT (A) SUCH COMMERCIAL LAUNCH SHALL HAVE OCCURRED PRIOR TO JANUARY
[      ], 2011 AND (B) THE PARTICIPANT IS EMPLOYED BY THE COMPANY ON THE DATE OF
SUCH CERTIFICATION BY THE COMPANY’S BOARD OF DIRECTORS.


(B)           SUBJECT TO THE VESTING PROVISIONS SET FORTH IN SECTION 2(A) HEREOF
AND THE ACCELERATION PROVISIONS SET FORTH IN THE EMPLOYMENT AGREEMENT, THE
SHARES SHALL VEST AND BECOME FREE FROM THE FORFEITURE PROVISIONS IN SECTION 2(D)
HEREOF AND BECOME FREE FROM THE TRANSFER RESTRICTIONS IN SECTION 3 HEREOF ON
JANUARY [     ], 2011, PROVIDED THAT (A) THE PARTICIPANT IS EMPLOYED BY THE
COMPANY ON JANUARY [     ], 2011 AND (B) THE COMPANY’S BOARD OF DIRECTORS
CERTIFIES THAT ANY ONE OF THE THREE EVENTS SET FORTH IN SECTION 2(B)(I),
2(B)(II) OR 2(B)(III) HEREOF SHALL HAVE OCCURRED PRIOR TO JANUARY [      ],
2011:


(I)                               THE COMPANY HAS CONSUMMATED A PUBLIC OFFERING
OF SHARES OF ITS COMMON STOCK PURSUANT TO A REGISTRATION STATEMENT FILED WITH
THE


--------------------------------------------------------------------------------





SECURITIES AND EXCHANGE COMMISSIONS WITH GROSS PROCEEDS TO THE COMPANY TOTALING
AT LEAST $40.0 MILLION;


(II)                            THE COMPANY HAS EXECUTED A COLLABORATION
AGREEMENT WITH AN UNAFFILIATED THIRD PARTY PARTNER (AND HAS FULFILLED THE
CONDITIONS TO CLOSING SET FORTH IN SUCH AGREEMENT OR RELATED AGREEMENT(S),
INCLUDING, HSR AND OTHER APPROVALS), THE TERMS OF WHICH SHALL INCLUDE AN
IRREVOCABLE COMMITMENT FROM SUCH THIRD PARTY TO PROVIDE CASH PAYMENTS OF AT
LEAST $40.0 MILLION TO THE COMPANY WITHIN FOUR YEARS OF THE DATE OF EXECUTION OF
SUCH COLLABORATION AGREEMENT, PROVIDED THAT SUCH UNAFFILIATED THIRD PARTY
PARTNER SHALL NOT INCLUDE ANY PARTY (X) WITH WHICH THE COMPANY HAS AN EXECUTED
AGREEMENT OR (Y) WITH WHICH THE COMPANY HAS ACTIVELY NEGOTIATED A COLLABORATION,
IN EACH CASE PRIOR TO THE DATE OF THE EMPLOYMENT AGREEMENT; OR


(III)                         THE CLOSING PRICE OF THE COMPANY’S COMMON STOCK ON
THE NASDAQ GLOBAL MARKET HAS EQUALED OR EXCEEDED $25.00 OVER A PERIOD OF 20
CONSECUTIVE TRADING DAYS (SUCH PRICE TO BE ADJUSTED IN THE EVENT OF A STOCK
SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION, COMBINATION OF
SHARES, RECLASSIFICATION OF SHARES, SPIN-OFF OR OTHER SIMILAR CHANGE IN
CAPITALIZATION OR EVENT).

Notwithstanding the provisions of Section 2(a) and Section 2(b) above and
subject to the acceleration provisions set forth in the Employment Agreement, if
at any time during the four year-period ending on January [      ], 2011 the
Company’s Board of Directors elects to abandon the M-Enoxaparin program and no
longer pursue the commercialization of M-Enoxaparin either for strategic reasons
or as a result of adverse events in the regulatory process, the Shares shall
vest and become free from the forfeiture provisions in Section 2(d) hereof and
become free from the transfer restrictions in Section 3 hereof on the date that
the Company’s Board of Directors certifies that any one of the three events set
forth in Section 2(b)(i), 2(b)(ii) or 2(b)(iii) hereof shall have occurred,
provided that the Participant is employed by the Company on the date of the
certification by the Company’s Board of Directors of the applicable vesting
event.


(C)           SUBJECT TO THE ACCELERATION PROVISIONS SET FORTH IN THE EMPLOYMENT
AGREEMENT, IN THE EVENT THE SHARES DO NOT VEST IN ACCORDANCE WITH THE CONDITIONS
SET FORTH IN SECTION 2(A) OR SECTION 2(B) BEFORE JANUARY [      ], 2011, THE
SHARES SHALL VEST AND BECOME FREE FROM THE FORFEITURE PROVISIONS IN SECTION 2(D)
HEREOF AND BECOME FREE FROM THE TRANSFER RESTRICTIONS IN SECTION 3 HEREOF IF (A)
THE PARTICIPANT IS EMPLOYED BY THE COMPANY AND (B) THE COMPANY’S BOARD OF
DIRECTORS CERTIFIES THAT (X) THE COMPANY (OR ANY OF THE COMPANY’S PARTNERS OR
COLLABORATORS) HAS COMMERCIALLY LAUNCHED M-ENOXAPARIN IN THE UNITED STATES OR
(Y) ANY ONE OF THE THREE EVENTS SET FORTH IN SECTION 2(B)(I), 2(B)(II) OR
2(B)(III) HEREOF SHALL HAVE OCCURRED, IN EACH CASE ON OR AFTER JANUARY [     ],
2011 BUT PRIOR TO JANUARY [      ], 2013.


(D)           IN THE EVENT THAT (I) THE PARTICIPANT CEASES TO BE EMPLOYED BY THE
COMPANY PRIOR TO THE DATE THAT THE SHARES VEST UNDER SECTION 2(A), SECTION 2(B)
OR SECTION 2(C) HEREOF, FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE, OR
(II) THE SHARES DO NOT VEST IN ACCORDANCE WITH


--------------------------------------------------------------------------------





SECTION 2(A), SECTION 2(B) OR SECTION 2(C) HEREOF, THEN SUCH SHARES SHALL BE
FORFEITED IMMEDIATELY AND AUTOMATICALLY TO THE COMPANY FOR NO CONSIDERATION
EFFECTIVE AS OF EITHER THE DATE OF TERMINATION OF EMPLOYMENT OR JANUARY
[       ], 2013, WHICHEVER IS EARLIER AND THE PARTICIPANT SHALL HAVE NO FURTHER
RIGHTS WITH RESPECT TO SUCH SHARES.


(E)           FOR PURPOSES OF THIS AGREEMENT, EMPLOYMENT WITH THE COMPANY SHALL
INCLUDE EMPLOYMENT WITH A PARENT OR SUBSIDIARY OF THE COMPANY, OR ANY SUCCESSOR
TO THE COMPANY, SUBJECT TO THE TERMS AND PROVISIONS OF THE EMPLOYMENT AGREEMENT.


3.             RESTRICTIONS ON TRANSFER.


(A)           THE PARTICIPANT SHALL NOT SELL, ASSIGN, TRANSFER, PLEDGE,
HYPOTHECATE OR OTHERWISE DISPOSE OF, BY OPERATION OF LAW OR OTHERWISE
(COLLECTIVELY “TRANSFER”) ANY SHARES, OR ANY INTEREST THEREIN, UNTIL SUCH SHARES
HAVE VESTED, EXCEPT THAT THE PARTICIPANT MAY TRANSFER SUCH SHARES (I) TO OR FOR
THE BENEFIT OF ANY SPOUSE, CHILDREN, PARENTS, UNCLES, AUNTS, SIBLINGS,
GRANDCHILDREN AND ANY OTHER RELATIVES APPROVED BY THE BOARD OF DIRECTORS
(COLLECTIVELY, “APPROVED RELATIVES”) OR TO A TRUST ESTABLISHED SOLELY FOR THE
BENEFIT OF THE PARTICIPANT AND/OR APPROVED RELATIVES, PROVIDED THAT SUCH SHARES
SHALL REMAIN SUBJECT TO THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE
RESTRICTIONS ON TRANSFER SET FORTH IN THIS SECTION 3 AND THE FORFEITURE
PROVISIONS CONTAINED IN SECTION 2) AND SUCH PERMITTED TRANSFEREE SHALL, AS A
CONDITION TO SUCH TRANSFER, DELIVER TO THE COMPANY A WRITTEN INSTRUMENT
CONFIRMING THAT SUCH TRANSFEREE SHALL BE BOUND BY ALL OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT OR (II) AS PART OF THE SALE OF ALL OR SUBSTANTIALLY
ALL OF THE SHARES OF CAPITAL STOCK OF THE COMPANY (INCLUDING PURSUANT TO A
MERGER OR CONSOLIDATION), PROVIDED THAT, IN ACCORDANCE WITH THE PLAN AND EXCEPT
AS OTHERWISE PROVIDED HEREIN, THE SECURITIES OR OTHER PROPERTY RECEIVED BY THE
PARTICIPANT IN CONNECTION WITH SUCH TRANSACTION SHALL REMAIN SUBJECT TO THIS
AGREEMENT.


(B)           THE COMPANY SHALL NOT BE REQUIRED (I) TO TRANSFER ON ITS BOOKS ANY
OF THE SHARES WHICH HAVE BEEN TRANSFERRED IN VIOLATION OF ANY OF THE PROVISIONS
SET FORTH IN THIS AGREEMENT OR (II) TO TREAT AS OWNER OF SUCH SHARES OR TO PAY
DIVIDENDS TO ANY TRANSFEREE TO WHOM SUCH SHARES HAVE BEEN TRANSFERRED IN
VIOLATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT.


4.             RESTRICTIVE LEGENDS.

All Shares subject to this Agreement subject to the following restriction, in
addition to any other legends that may be required under federal or state
securities laws:

“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”


--------------------------------------------------------------------------------





5.             PROVISIONS OF THE PLAN.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.  Capitalized terms used, but
not otherwise defined, herein shall have the meaning given to them in the Plan.


6.             WITHHOLDING TAXES; SECTION 83(B) ELECTION.


(A)           THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE COMPANY HAS THE
RIGHT TO DEDUCT FROM PAYMENTS OF ANY KIND OTHERWISE DUE TO THE PARTICIPANT ANY
FEDERAL, STATE, LOCAL OR OTHER TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD
WITH RESPECT TO THE ISSUANCE OF THE SHARES TO THE PARTICIPANT OR THE LAPSE OF
THE FORFEITURE PROVISIONS.  FOR SO LONG AS THE COMMON STOCK IS REGISTERED UNDER
THE EXCHANGE ACT, THE PARTICIPANT MAY SATISFY SUCH TAX OBLIGATIONS IN WHOLE OR
IN PART BY DELIVERY OF SHARES OF COMMON STOCK, INCLUDING SHARES RETAINED FROM
THIS AWARD, VALUED AT THEIR FAIR MARKET VALUE; PROVIDED, HOWEVER, THAT (I) THE
TOTAL TAX WITHHOLDING WHERE STOCK IS BEING USED TO SATISFY SUCH TAX OBLIGATIONS
CANNOT EXCEED THE COMPANY’S MINIMUM STATUTORY WITHHOLDING OBLIGATIONS (BASED ON
MINIMUM STATUTORY WITHHOLDING RATES FOR FEDERAL AND STATE TAX PURPOSES,
INCLUDING PAYROLL TAXES, THAT ARE APPLICABLE TO SUCH SUPPLEMENTAL TAXABLE
INCOME) AND (II) SATISFACTION OF SUCH TAX OBLIGATIONS THROUGH SHARES OF THE
COMPANY’S COMMON STOCK, INCLUDING SHARES RETAINED FROM THIS AWARD, MAY ONLY BE
AUTHORIZED BY THE COMPANY’S COMPENSATION COMMITTEE IN ITS SOLE DISCRETION AT ANY
TIME PRIOR TO THE OCCURRENCE OF A VESTING DATE (WHEREBY SUCH COMMITTEE MAY ADOPT
A RESOLUTION PERMITTING THE PARTICIPANT TO SATISFY HIS TAX WITHHOLDING
OBLIGATION THROUGH THE SURRENDER OF SHARES OF THE COMPANY’S COMMON STOCK,
INCLUDING A PORTION OF THE SHARES THE VESTING OF WHICH GIVES RISE TO THE
WITHHOLDING OBLIGATIONS).  SHARES SURRENDERED TO SATISFY TAX WITHHOLDING
REQUIREMENTS CANNOT BE SUBJECT TO ANY REPURCHASE, FORFEITURE, UNFULFILLED
VESTING OR OTHER SIMILAR REQUIREMENTS.


(B)           THE PARTICIPANT HAS REVIEWED WITH THE PARTICIPANT’S OWN TAX
ADVISORS THE FEDERAL, STATE, LOCAL AND OTHER TAX CONSEQUENCES OF THIS INVESTMENT
AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE PARTICIPANT IS RELYING
SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE
COMPANY OR ANY OF ITS AGENTS.  THE PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT
(AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR THE PARTICIPANT’S OWN TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THIS INVESTMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

THE PARTICIPANT AGREES NOT TO FILE AN ELECTION UNDER SECTION 83(B) OF THE
INTERNAL REVENUE CODE WITH RESPECT TO THE ISSUANCE OF THE SHARES.


7.             MISCELLANEOUS.


(A)           NO RIGHTS TO EMPLOYMENT.  SUBJECT TO THE ACCELERATION PROVISIONS
SET FORTH IN THE EMPLOYMENT AGREEMENT, THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE SHARES PURSUANT TO SECTION 2 HEREOF IS EARNED ONLY BY
SATISFACTION OF THE PERFORMANCE CONDITIONS AND CONTINUING SERVICE AS AN EMPLOYEE
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED OR BEING GRANTED THE SHARES
HEREUNDER).  THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN
EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL.


--------------------------------------------------------------------------------





(B)           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, AND EACH OTHER PROVISION OF THIS AGREEMENT SHALL BE
SEVERABLE AND ENFORCEABLE TO THE EXTENT PERMITTED BY LAW.


(C)           WAIVER.  ANY PROVISION FOR THE BENEFIT OF THE COMPANY CONTAINED IN
THIS AGREEMENT MAY BE WAIVED, EITHER GENERALLY OR IN ANY PARTICULAR INSTANCE, BY
THE BOARD OF DIRECTORS OF THE COMPANY.


(D)           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE COMPANY AND THE PARTICIPANT AND THEIR RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS,
SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN SECTION 3 OF THIS
AGREEMENT.


(E)           NOTICE.   EACH NOTICE RELATING TO THIS AGREEMENT SHALL BE IN
WRITING AND DELIVERED IN PERSON OR BY FIRST CLASS MAIL, POSTAGE PREPAID, TO THE
ADDRESS AS HEREINAFTER PROVIDED.  EACH NOTICE SHALL BE DEEMED TO HAVE BEEN GIVEN
ON THE DATE IT IS RECEIVED.  EACH NOTICE TO THE COMPANY SHALL BE ADDRESSED TO IT
AT ITS OFFICES AT 675 WEST KENDALL STREET, CAMBRIDGE, MASSACHUSETTS 02142
(ATTENTION:  VICE PRESIDENT, LEGAL AFFAIRS).  EACH NOTICE TO THE PARTICIPANT
SHALL BE ADDRESSED TO THE PARTICIPANT AT THE PARTICIPANT’S LAST KNOWN ADDRESS.


(F)            PRONOUNS.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS USED IN
THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER
FORMS, AND THE SINGULAR FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL, AND
VICE VERSA.


(G)           ENTIRE AGREEMENT.  THIS AGREEMENT, THE EMPLOYMENT AGREEMENT AND
THE PLAN CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES, AND SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT.


(H)           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A
WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE PARTICIPANT.


(I)            GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO ANY APPLICABLE CONFLICTS OF LAWS.


(J)            INTERPRETATION.  THE INTERPRETATION AND CONSTRUCTION OF ANY TERMS
OR CONDITIONS OF THE PLAN OR OF THIS AGREEMENT OR OTHER MATTERS RELATED TO THE
PLAN BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY
SHALL BE FINAL AND CONCLUSIVE.


(K)           PARTICIPANT’S ACKNOWLEDGMENTS.  THE PARTICIPANT ACKNOWLEDGES THAT
HE: (I) HAS READ THIS AGREEMENT; (II) HAS BEEN REPRESENTED IN THE PREPARATION,
NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF THE
PARTICIPANT’S OWN CHOICE OR HAS VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL; (III)
UNDERSTANDS THE TERMS AND CONSEQUENCES OF THIS AGREEMENT; (IV) IS FULLY AWARE OF
THE LEGAL AND BINDING EFFECT OF THIS AGREEMENT; AND (V) UNDERSTANDS THAT THE LAW
FIRM OF WILMER CUTLER PICKERING HALE AND DORR LLP IS ACTING AS COUNSEL TO THE
COMPANY IN


--------------------------------------------------------------------------------





CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT, AND IS NOT
ACTING AS COUNSEL FOR THE PARTICIPANT.


(L)            DELIVERY OF CERTIFICATES.  THE PARTICIPANT MAY REQUEST THAT THE
COMPANY DELIVER THE SHARES IN CERTIFICATED FORM WITH RESPECT TO ANY SHARES THAT
HAVE CEASED TO BE SUBJECT TO FORFEITURE PURSUANT TO SECTION 2.


(M)          NO DEFERRAL.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
NEITHER THE COMPANY NOR THE PARTICIPANT MAY DEFER THE DELIVERY OF THE SHARES.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Richard P. Shea

 

 

Vice President, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

Craig Wheeler

 


--------------------------------------------------------------------------------




Exhibit E

1.     Disposition of primary residence – Company will reimburse Employee for
the following:

·                  Reasonable and customary statutory costs imposed on Employee
as the seller by federal, state or local laws;

·                  Real estate brokerage fees; and

·                  Attorney fees, mortgage fees, title search costs and title
insurance.

2.     Purchase of a new home – Company will reimburse Employee for the
following:

·                  Title insurance or guarantee;

·                  Tax and title search;

·                  Attorney fees;

·                  Settlement fees;

·                  Mortgage origination fees charged by a bank or other
commercial lender (up to two (2) percent of the amount of the loan); and

·                  Fees for surveys, pest inspections, radon tests, mold
inspection, etc.

3.     Movement of personal effects and household goods – Company will pay the
reasonable costs of transporting household goods and personal effects under the
following conditions:

·                  Transportation of goods will be provided from the former
residence to the new residence;

·                  Storage of household goods during your relocation period;

·                  Moving services will include packing and unpacking of all
goods;

·                  Household goods will be insured for full value while in
transit.

4.             Reasonable travel expenses for the Employee’s family to travel
from California to Cambridge, Massachusetts to locate a home and schools.

All taxable payments or reimbursements that do not have a corresponding
deduction will be tax effected, i.e., the Company will pay an allowance to
offset the Employee’s estimated income and employment tax liability, including
the tax liability on the allowance itself.


--------------------------------------------------------------------------------